ERITREA

Model Production Sharing Contract 1997
MODEL PETROLEUM PRODUCTION SHARING CONTRACT
SECTION I: SCOPE AND DEFINITIONS
Ll Scope
1.2 Definitions
SECTION Hi: TERM, SURRENDER AND TERMINATION
21 Term
2.2 Exploration Period
2.3. Surrender During Exploration Period
2.4 Development and Production Period
2.5 Termination
SECTION Il: GENERAL RIGHTS AND OBLIGATIONS OF
THE CONTRACTOR
3.1 Rights of the Contractor
3.2 Obligations in Respect of the Conduct of Petroleum Operations
3.3. Abandonment and Disposal of Assets
3.4 Joint Liability and Indemnity
3.5 Local Employment, Training and Preference
3.6 Environmental and Safety Measures
3.7 Registration and Office
3.8 | Records and Reports
SECTION IV: GENERAL RIGHTS AND OBLIGATIONS OF THE
GOVERNMENT AND THE MINISTER
4.1 Rights of the Government and the Minister
4.2 Obligations of the Government and the Minister
SECTION V: WORK AND EXPENDITURE OBLIGATIONS AND BUDGETS
5.1 Exploration
5.2. Bank Guaranty
5.3. Discovery and Appraisal
5.4 Development and Production
5.5 Management Committee
SECTION VI: GOVERNMENT PARTICIPATION
6.1 Government Participation
SECTION VII: COST RECOVERY AND PRODUCTION SHARING
7.1 Cost Recovery
7.2 Production Sharing
SECTION VI: PRODUCTION RATE AND MARKETING
8.1 Production Rate
8.2 Marketing
SECTION IX: UNITIZATION
9.1 Unitization
SECTION X: DOMESTIC CONSUMPTION
10.1 Domestic Consumption
SECTION XI: RENTALS, ROYALTIES AND BONUSES
11.1 Annual Rentals
11.2 Royalties
11.3 Production Bonuses
11.4 Signature Bonus
SECTION XU: VALUATION AND MEASUREMENT
12.1 Valuation
12.2 Measurement
SECTION XI: NATURAL GAS
13.1 Non-associated Natural Gas
13.2 Associated Natural Gas
13.3. Other Provisions
SECTION XIV: FINANCIAL AND FISCAL MATTERS AND ACCOUNTING
14.1 Finances
14.2 Taxation
14.3 Foreign Exchange Control
14.4 Accounting
SECTION XV: IMPORTS AND EXPORTS
15.1 Imports
15.2 Exports
SECTION XVI: GOVERNING LAW AND DISPUTES
16.1 Governing Law
16.2 Resolution of Disputes
16.3. Force Majeure
SECTION XVI: GENERAL
17.1 Confidentiality
17.2 Waiver
17.3 Notices
17.4 Headings and Amendments
ANNEX A: COORDINATES OF THE CONTRACT AREA
ANNEX B: MAP OF THE CONTRACT AREA
ANNEX C: ACCOUNTING PROCEDURE
PARAGRAPH C.1: GENERAL PROVISIONS
C.1.1 Purpose
C.1.2 Definitions
C.1.3 Inconsistency
C.1.4 Accounting Records and Reports
C.1.5 Language and Units of Account
C.1.6 Audit and Inspection Rights of the Government
C.1.7| Payments
C.1.8 Arm’s-Length Transactions
C.1.9 Currency Exchange Rates
C.1.10 Revision of the Accounting Procedure
C.1.11 Accrual Basis
C.1.12 Values and Treatments
PARAGRAPH C.2: CLASSIFICATION, DEFINITION AND
ALLOCATION OF COSTS AND EXPENDITURES
C.2.1 Segregation of Expenditures
C.2.2, Exploration Expenditures
C.2.3, Development Expenditures
C.2.4 Operating Expenditures
C.2.5 Service Expenditures
C.2.6 General and Administrative Expenditures
PARAGRAPH C.3: COSTS, EXPENSES, EXPENDITURES AND
CREDITS OF THE CONTRACTOR
C.3.1 Costs Aiiowable Without Further Approval of Government
C.3.2 Credit Under the Contract
C.3.3, Duplication of Charges and Credits
PARAGRAPH C. 4: PETROLEUM OPERATIONS EXPENDITURES
C.4.1 Definition for the Purpose of Determining Compliance
with the Minimum Exploration Expenditures Obligation
C.4.2 Definition for the Purpose of Section VIL
PARAGRAPH C.5: RECORDS AND VALUATION OF ASSETS
C.5.1 Records
C.5.2 Inventories during Initial Exploration Operations
C.5.3 Inventories in Subsequent Operations
PARAGRAPH C.6: PRODUCTION STATEMENT
C.6.1 Production Information
C.6.2 Submission of Production Statement
PARAGRAPH C.7: VALUE OF PRODUCTION AND PRICING
STATEMENT
C.7.1 Value of Production and Pricing Statement Information
C.7.2 Submission of Value of Production and Pricing Statement
PARAGRAPH C.8: PROFIT SHARE ACCOUNT STATEMENT
C.8.1 Quarterly Statement
C.8.2 Annual Statement
C.8.3. Separation of Expenditures
C.8.4 Basis of Accounting
C.8.5 Recoverability and Deductibility of Petroleum Operations
PARAGRAPH C.9: STATEMENT OF EXPENDITURE AND RECEIPTS
C.9.1 Expenditures and Receipts Statements
C.9.2 Quarterly Statement
PARAGRAPH C.10: FINAL END-OF-YEAR STATEMENT
C.10.1 Final End-of-Year Statement
PARAGRAPH C.11: BUDGET STATEMENT
C.11.1 Annual Budget Statement
C.11.2 Annual Budget Statement Due Dates
ANNEX D: PARTICIPATION AGREEMENT
Us INTERPRETATION
2 PARTICIPATING INTERESTS
as OPERATOR AND DUTIES OF THE OPERATOR
4 OPERATING COMMITTEE AND WORK PROGRAMS
8.

9.

10.
11.
12.
13.
14.
15.
16.
17.
18.
19.

ANNEX E:

COSTS AND EXPENSES
BANK ACCOUNTS, PAYMENTS TO THE OPERATOR

AND DEFAULT

6.1 Bank Accounts and Payments to the Operator
6.2 Default of Payment
MATERIAL AND EQUIPMENT

RELATIONSHIP OF THE PARTIES AND TAX PROVISIONS
SURRENDERS AND TRANSFERS
DISPOSAL OF PRODUCTION

SOLE RISK OPERATIONS
CONFIDENTIALITY

LIABILITY AND MUTUAL UNDERTAKING
GOVERNING LAW

ARBITRATION

FORCE MAJEURE

NOTICES

TERM

FINAL PROVISIONS

LETTER OF GUARANTY FOR THE
EXPLORATION PERIOD
MODEL PETROLEUM PRODUCTION SHARING CONTRACT

THIS CONTRACT, made and entered into on this__ day of 19___, by and
between:

The Government of the STATE OF ERITREA (hereinafter referred to as the
"Government"), represented for the purpose of this Contract by the Minister of Energy
and Mines (hereinafter referred to as the "Minister"),

and

, a corporation duly organized and existing under the laws
of. (hereinafter referred to as the "Contractor"), represented for this
Contract by , its
WITNESSETH:

in its faturél condition on, in or under the

islands, archipélagic-waters, territorial
continental shelf is vested in

WHEREAS, the title to all Petroleum existing
State of Eritrea, which includes internal waté

WHEREAS, the Governmentwishes to.-promote ‘the exploration, development and
production of the Petroleum on, in der the Contract Area and the Contractor
desires to join and assist the ,Goyertimnent in the exploration, development and
production of potential Petroleuni-deposits within the Contract Area;

WHEREAS, the Contractor represents that it has the financial ability, technical
competence and professional skills to carry out the Petroleum Operations herein
described; and

WHEREAS, the Petroleum Operations Proclamation No. 40/1993 provides that a
Petroleum Agreement may be entered into between the Minister, representing
Government and any Person, either by competitive bidding or subject to the directives of
the Council of Ministers, by direct negotiations;

NOW, THEREFORE, the Government hereby grants to the Contractor in consideration
of the payments, covenants and representations contained herein and made by the
Contractor, the sole right to explore, develop and produce Petroleum in the Contract
Area and to exercise other rights granted by this Contract, and further in consideration of
the undertakings and covenants contained herein, the Parties agree as follows
1.2.1

1.2.2

1.2.3

1.2.4

1.2.5

SECTION I: SCOPE AND DEFINITIONS
Scope

This Contract is a Petroleum Agreement within the meaning of the
Petroleum Proclamation and it shall cover Petroleum Operations in
the Contract Area. The Contract Area shall be described and
delineated in Annex A hereto and shall be periodically adjusted in
accordance with the provisions of this Contract. During the term of
this Contract all Petroleum production resulting from the conduct of
Petroleum Operations shall be divided between the Parties in
accordance with the provisions of Sections VI through XIII hereof.

Definitions

In this Contract, unless the context: clearly indicates otherwise,

C ig procedure and
t forth in Anniiek C hereto.

é- purposes of this definition, "control," when used
with respect. td any specified Person, means the power to direct,
administer and/or dictate policies of such Person (it being understood
that it is not necessary to own directly or indirectly fifty percent
(50%) or more of such Person's voting shares to have effective
control over such Person; however, ownership, whether direct or
indirect, of fifty percent (50%) or more of such Person's voting
shares shall automatically indicate effective control). The terms
"controlling" and "controlled" have meanings corresponding to the
foregoing term "control"

"Appraisal Area" means the area within the Contract Area subject to
an appraisal work program and budget as set forth in Section 5.3.2

“Appraisal Well" means a Well drilled within the Contract Area,
following a Discovery, for the purpose of delineating the Petroleum
reservoir(s) to which the Discovery relates in terms of thickness and
lateral extent and estimating the quantity of recoverable Petroleum
therein.

"Assets" means all pipes, pipelines, downhole Well equipment,
wellhead equipment and all non-recoverable surface and sub-
surface equipment used in the conduct of Petroleum Operations

6
1.2.6

1.2.7

1.2.8

1.2.9

1.2.10

1.2.11

1.2.12

1.2.13

1.2.14

1.2.15

1.2.16

“Associated Natural Gas" means Natural Gas which exists in a
reservoir in solution with Crude Oil or, as gas-cap gas, in contact
with Crude Oil, and-is or could be produced with Crude Oil

"Barrel" means a quantity consisting of 158.984 litres (forty-two
(42) United States Gallons) at standard atmospheric pressure of
1.01325 bar and temperature of 15.56° Celsius (Sixty degrees
Fahrenheit).

" Calendar Month" means any of the twelve (12) months of the
Calendar Year.

"Calendar Quarter" means a period of three (3) consecutive months
beginning 1 January, 1 April, 1 July and 1 October and ending 31
March, 30 June, 30 September and 31 December, respectively.

"Calendar Year" means a period oft twelve (12) months commencing
1 January and ending the fol

consideration of all pettinént-dperating and financial data collected
during the perfofimance of the appraisal work program and
otherwise, including but not limited to Crude Oil or Natural Gas
recoveraijle reserves, sustainable production levels and other relevant
technical “and economic factors, according to generally accepted
international petroleum industry practice.

"Contract Area" means the area described and delineated in Annex A
and Annex B attached hereto as adjusted in accordance with the
provisions of this Contract regarding term, surrender and
termination

For the purposes of this Contract "Contractor" means the Contractor,
its successors or any assignee or assignees of any interest of the
Contractor.

"Crude Oil" means all Petroleum regardless of specific gravity which
are produced in liquid state. at atmospheric pressure at the wellhead
or gas/oil separator including asphalt. and ozokerites_or which are
extracted from Natural Gas, including distillate and condensate.
"Day" means a calendar day unless otherwise provided

"Delivery Point" means a point agreed to by the Parties in writing

pursuant to this Contract

7
1.2.17

1.2.18

1.2.19

1.2.20

1.2.21

1.2.22

1.2.23

1.2.24

1.2.25

1.2.26

"Development and Production Operations" as defined in the
Petroleum Regulations, means operations for or in connection » with
the production of Petroleum.

"Development and Production Period" means the period set forth in
Sections 2.1 and 2.4.

"Discovery" as defined in the Petroleum Regulations, means a
significant occurrence of Petroleum recovered at the surface which
was not previously known to have existed and which is measurable
by generally accepted petroleum industry practice.

"Dollar(s) " or " $" means United States Dollar(s).

"Drilling" as defined in the Petroleum Regulations, means operations
for or in connection with the perforation of the earth's surface,
whether the hole is vertical, inclined“or horizontal, and includes all
operations for preventing the .hole..'from becoming filled by

extraneous Materials (includifig, water) and the, fitting of anne

marine organisths; “pollution of groundwater, pollution of surface
water, land-or‘sea contamination, air pollution, noise pollution, bush
fire, disruption to water supplies, disruption to natural drainage,
damage to archaeological, paleontological and cultural sites.

"Exploration Expenditures" mean expenditures made in conducting
Exploration Operations hereunder, but excluding expenditures made
within the area of a Field after a Commercial Discovery has been
declared. These expenditures shall be determined in accordance with
the Accounting Procedure described in Annex C hereto.

"Exploration Operations" as defined in the Petroleum Regulations,
mean geological, geophysical and geochemical studies, aerial
mapping, seismic surveys, investigations relating to the subsurface
geology including structure test Drilling, stratigraphic test Drilling,
Drilling of Exploration Wells and Appraisal Wells, and other related
activities such as surveying, drill site preparation and all work
necessarily connected therewith, that is conducted in connection with
exploration for Petroleum

"Exploration Period" means the period set forth in Sections 2.1, 2.2
and 2.3
MPL 724/

1.2.28

1.2.29

1.2.30

1.2.31

“Exploration Well" means a Well, other than an Appraisal Well,
drilled in the course of Exploration Operations

"Factors Constituting Control" as defined’ in the Petroleum
Regulations, means

- protocols, agreements or contracts binding the Contractor
with another contractor or with third parties and relating to
the conduct of operations and management of their
companies, to the sharing of expenditures and profit, or to
the sharing and disposal of products and, if such companies
are liquidated, to the distribution of Assets;

- provisions of the Contractor's Articles of incorporation and
by-laws relating to the head office, the rights attached to
capital stock, the majority required in annual general

meetings;

olders equity: names, nationalities and
lence of physical or legal Persons who hold
unt of More than twenty percent (20%) of the

loans’ obtained from such Persons; and

= generally, any transaction the result of which is to make one

or more physical or legal Persons gain or lose a controlling
interest in the operations and management of the Contractor.

"Field" as defined in the Petroleum Tax Proclamation, means an area
consisting of a Petroleum reservoir or multiple Petroleum reservoirs
all grouped on or related to the same individual geological structure
features or stratigraphic conditions from which Petroleum may be
produced commercially, the development of which has been
approved by the Minister. All reservoirs overlying and underlying a
Field shall constitute part of such Field.

“Government" as defined in the Petroleum Proclamation, means the
Government of Eritrea and its administrative divisions, and all the
officials in any capacity who conduct the business of or exercise
authority within the Territory of Eritrea

"Income" means every sort of revenue from whatever source derived
and in whatever form paid, credited or received in relation to

9
ey,

1.2.33

1.2.34

1.2.35

1.2.36

Psi)

1.2.38

1.2.39

1.2.40

1.241

1.2.42

1.2.43

Petroleum Operations irrespective of whether it is paid, credited or
received within or outside Eritrea

"Initial Regular Production " as defined in-the Petroleum Tax
Proclamation, means the commencement of regular production from
the first development area developed by the Contractor.

“LIBOR" means the London Interbank Offered Rate of interest on six

(6) month Dollar deposits as quoted at 11:00 a.m. in London, United
Kingdom, by the National Westminster Bank or any other bank
agreed upon by the Parties, on the first banking Day of each month
for which interest is due.

“Maximum Economic Efficient Rate" means the-maximum economic
rate of production of Crude Oil in a Field, without excessive rate of
decline of production or excessive loss of reservoir pressure, and in
accordance with generally accepted: practices in the international

roléum Proclamation,
e Ministry of Eneey

ssure is in a gaseous phase, including wet
gas, wet gas and residue gas remaining after
rocessing or separation of Crude Oil from wet gas,
as well as..ndn- hydrocarbon gas or gases produced in association
with liquid or gaseous hydrocarbons.

"Non-associated Natural Gas" means Natural Gas other than
Associated Natural Gas.

"Operator" means the Party and its successors designated to conduct
the Petroleum Operations.

"Participating Interest" means the Government's interest in
Petroleum Operations for a particular Field as set forth in Section
6.1

“Participation Agreement" means the agreement entered into in
accordance with Section VI hereof and Annex D hereto.

“Party" means the Government or the Contractor.
"Parties" means the Government and the Contractor.

"Person" means any natural or juridical person,

16
1.2.44

1.2.45

1.2.46

1.2.47

1.2.48

1.2.49

1.2.50

1.2.51

1.2.52

12559)

"Petroleum" as defined in the Petroleum Proclamation, means all
natural organic substances composed of carbon and hydrogen called
Petroleum, including Crude Oil and Natural Gas, and all other
mineral substances, products, byproducts and derivates that are
found in conjunction with the same.

"Petroleum Agreement" as defined in the Petroleum Proclamation,
means a contract or other arrangement between the Government and
a contractor to conduct Petroleum Operations

"Petroleum Operations" as defined in the Petroleum Proclamation,
means Exploration, Development and Production Operations in the
Contract Area, including without limitation, all operations related to
exploration, development, extraction, production, field separation
treatment (excluding refining), transportation, storage, sale or
disposition of Petroleum to the Delivery Point, environmental
protection, plugging of Wells and, abandoning production facilities.
The operations shall not ing rahsportation beyond Delivery
Point, nor any process of’ or any:handling of Petroleum
‘a.Féfinery or-liquefiiction plant or Natural

as’ defined in the Petroleum Tax
é:, odsts. and expenses incurred by the
urposes of conducting Petroleum Operations
‘as set forth in Annex C hereto.

Proclamation, means
Contractor fo
under this C

"PetroleurtProclamation" means the Petroleum Operations
Proclamation No. 40/1993 as published in the Gazette of Eritrean
Laws.

"Petroleum Regulations" means the Petroleum Regulations, Legal
Notice No. 24/1995 as published in the Gazette of Eritrean Laws.

"Petroleum Tax Proclamation" means the Petroleum Operations
Income Tax Proclamation No. 41/1993 as published in the Gazette
of Eritrean Laws.

"State" as defined in the Petroleum Proclamation, means the State of
Eritrea.

“Subcontractor” as defined in the Petraleum Proclamation, means any
Person with whom a Contractor establishes a contractual relationship
for the provision of services required for performance under a
Petroleum Agreement.

"Territory of Eritrea" as defined in the Petroleum Proclamation,
means its land territory, internal waters, islands, archipelagic waters,

ff
territorial sea and its beds and subsoils, exclusive economic zone and
continental shelf.

1.2.54 "Well" as defined in the Petroleum Regulations, means any opening
in the ground made or being made by Drilling or boring, or in any
other manner, in connection with Exploration Operations or
Development and Production Operations, other than a seismic hole.

SECTION I: TERM, SURRENDER AND TERMINATION

2.1 Term

21.1 This Contract shall consist of an Exploration Period, and a
Development and Production Period, both of which may run
concurrently.

2.1.2 This Contract shall remain i luring the initial term of the
Exploration Period and all- nd shall automatically

the end of the Ex Period, except as

Juring the Development and Production
shall automatically terminate with respect to
expiration of the Development and Production
feVant Field.

2.2 Exploration Period

2.2.1 The initial term of the Exploration Period provided by this Contract
shall be (__) years, commencing on the Effective Date hereof.

2.2.2 The Contractor shall begin Petroleum Operations within ninety (90)
Days after the Effective Date. Petroleum Operations shall be deemed
to have begun when the Contractor has actually commenced the
movement of personnel and equipment to the Territory of Eritrea for
the purposes of conducting Petroleum Operations and, specifically, on
the date of departure for a direct destination to the Territory of
Entrea of plane or vessel transporting such personnel or equipment or
both.

Pa/a8) The Exploration Period shall have a first extension and a second
extension, following the initial term, for successive terms of

(__) years and (__) years, respectively, each upon the

Contractor's election to make application to the Minister at least sixty

(60) Days prior to the termination date of the current term of the

Exploration Period, provided that the Contractor has fulfilled the

£2
2.2.4

2.2.5

23

exploration work and expenditure obligations set forth in Section 5.1
for the current term under this Contract

In order to enable:the Contractor to complete Drilling, logging,
testing or plugging of any Exploration Well which is actually being
drilled, logged, tested or plugged at the end of the second extension
of the Exploration Period, the Minister may grant a further extension
to such second extension for such a time as he determines may be
reasonable, which in any event shall not extend the term of the second
extension by more than six (6) months.

In order to expeditiously complete the evaluation of a Discovery, the
Minister shal] extend the term of the Exploration Period up to
(___) months beyond the second extension of the Exploration

Period for each area designated as an Appraisal Area upon the
Contractor's submission to the Minister, at least sixty (60) Days prior
to the termination date of the second extension, of an appraisal work
program and budget under Section. ; provided, however, that the
he™; éxploration and expenditure

set forth abo ve, the Minister may extend the term of the Exploration
Period in yespect to the Appraisal Area of a Natural Gas Discovery
for a period up to (___) years for the purposes of further
appraising and evaluating the Natural Gas Discovery and establishing
its economic viability as well as preparing a preliminary development
scheme for a Natural Gas project.

Surrender During Exploration Period

At or prior to the end of the initial term of the Exploration Period, the .
Contractor shall surrender at least twenty-five percent (25%) of the
original Contract Area

At or prior to the end of the first extension of the Exploration Period,
the Contractor shall surrender at least twenty-five percent (25%) of
the original Contract Area

When calculating the surrender obligation under Sections 2.3.1 and
2.3.2, each area then designated as an Appraisal Area or a Field shall
be deducted from the original Contract Area

At or prior to the end of the second extension to the Exploration
Period, the Contractor shall surrender the remainder of the original

13
2.3.6

2.3.9

2.4

24.1

2.4.2

Contract Area which is not included within an Appraisal Area or
Field

The Contractor shall have the right to surrender, at any time, all or
part of the Contract Area not designated as a Field, upon giving the
Minister prior written notice.

The location and configuration of any area to be surrendered by the
Contractor under this Section shall be submitted for approval to the
Minister, which approval shall not be unreasonably withheld, sixty
(60) Days prior to the date of each surrender, provided however that
the size and shape of each portion being surrendered shall be
reasonably contiguous in order to facilitate further exploration, and
that the area being surrendered shall not be divided into more than
two (2) portions.

No surrender shall reduce the minimum amount of Contractor's
exploration work and expendi igations -or the related bank
guaranty in respect thereof as in Sections,5.] and 5.2.

Any surrender
Contractor's next

Upon surrender ‘of afiy. ar
necessary cleanup 4 in accordance with sub-Article 11(10) of
the Petroleum Regulations and generally accepted practices in the
intemational petroleum industry, and shall take reasonable actions
necessary to-pfevent hazards to human life, the environment or third-
party property. No surrender made in accordance with this Section
shall relieve the Contractor of its obligation to make payments due as
a result of surface rentals or any other financial commitments
undertaken pursuant to this Contract prior to the effective date of any
such surrender.

Development and Production Period

The term of the Development and Production Period provided for by
this Contract in respect of a Commercial Discovery shall commence
on the date of adoption of the development plan as set forth in
Section 5.4.2.2 and shall continue until the (_*) annual
anniversary of that date.

The Contractor may, not later than one (1) year prior to the
expiration of the Development and Production Period, apply to the

Minister for an extension to the initial term

An application for an extension shall be made in writing to the
Minister and shall be accompanied by:

t4
2422

243

24.4

2.4.5

(a) a complete and up-to-date detailed report on the total
production, sale and other disposal of Petroleum
from the relevant Field;

(b) a complete and up-to-date detailed report on the
actual revenues generated, royalties, taxes and other
fees paid to the Government;

(c) a detailed forecast of production rates, reserve
estimates, economic feasibility, number of years for
which the extension is applied for; and

(d) such other matters as may be-required under the
Contract or as the Minister may reasonably require.

The Minister may enter into good faith negotiations to grant
an extension where:

(@)

mipaiiying the application pursuant
. }-(c) above are consistent with his
nfs ‘to continue production and with the
terest as determined by the Minister.

If, subse uertt “fo the designation of the area encompassing a
Commercial‘ Discovery as a Field, the extent of the area encompassing
the Commercial Discovery is demonstrated to be different from that
designated in the development plan under Section 5.4.2.2, the Field
shall be adjusted accordingly, provided that the area covered shall be
entirely within the original Contract Area and is not subject to any
other Petroleum Agreement.

If the Contractor makes more than one Commercial Discovery, the
term of the Development and Production Period or extension thereof
for each Field embracing a Commercial Discovery shall be determined
for that Field in accordance with the foregoing provisions
independently of the term of the Development and Production Period
for any other Field

The Contractor shall have the right to surrender all or part of the area
included within any Field upon giving the Minister one hundred eighty
(180) Days written notice of its intention to do so. The provisions of
Section 2.3.9 shall apply to this Section mutatis mutandis.
2.5

2.5.1

2.5.2

Termination

The Contractor may terminate this Contract by giving the Minister
one hundred eighty (180) Days prior written notice. Termination
shall not relieve the Contractor of the performance of its obligations
outstanding hereunder prior to termination nor shall it affect its
obligations which survive the termination of this Contract. A
surrender of all the area included in the Contract Area shall constitute
a termination of this Contract.

The Minister may terminate this Contract by giving the Contractor
prior written notice for a period specified in Section 2.5.3, if any of
the following termination events occurs:

(a) if the Contractor willfully or negligently fails to comply with
the Petroleum Regulations or Petroleum Proclamation;

if the Contractor fails to any payment required under

(b)

(c) if the, a ils to. with any other proclamation,
y instruction which is specifically

(d) if‘the“Contractor fails to maintain the degree of financial
ability, technical competence and professional skill necessary
to carry out Petroleum Operations and such failure materially
affects the Contractor’s performance;

(e) if the Contractor becomes insolvent, makes a composition
with creditors, or goes into liquidation other than for
reconstruction or amalgamation;

() if the Contractor enters into an agreement providing for a
Person other than the Contractor to become entitled to, or to
any proceeds of sale of, any Petroleum, which, at the time the
agreement is made has not been but may be produced and
saved from the Contract Area, unless the terms of the
agreement have been approved in writing by the Minister
either unconditionally or subject to conditions, but the
preceding provisions of this paragraph shall not apply to

(0) an agreement for the sale of such Petroleum under

which the price is payable after the Petroleum is
produced and saved; and

16
2.5.4

(ii) an agreement insofar as it provides that, after any
Petroleum has been produced and saved from the
Contract Area, it shall be exchanged for -other
Petroleum;

(g) if there is a change in the Factors Constituting Control of any
entity comprising the Contractor, as defined in the Petroleum
Regulations, and the Minister serves notice in writing on the
Contractor that the Minister proposes to terminate this
Contract unless such a further change in the Factors
Constituting Control of the relevant entity as is specified in
the notice takes place within the period of three (3) months
beginning with the date the notice was served; and

(h) if Petroleum Operations are interrupted for more than one
hundred eighty (180) Days without the written approval of
the Minister.

The period of notice with” fespect to a termination event under
Section 2.5.2(b, e and:"fi) above shall be’ thirty “¢ }) days, and with
respect to any other iati specified in Section 2.5.2 shall
e Contractor remedies the
evi | thé! period: of the notice, the Minister shall
withdraw the notice tothe 8amé effect as if the termination event had

the Minister may;-but is not required to, withdraw the notice.

If a termination event specified in Section 2.5.2 is the result of Force
Majeure as set forth in Section 16.3, neither the occurrence of the
termination event nor the continuance of it unremedied shall result in
the termination of this Contract for so long as such Force Majeure
continues, and Section 16.3.5 is complied with

When this Contract is terminated or expires, in whole or in part, the
Contractor shall wind up Petroleum Operations in the area as to
which this Contract has terminated or expired in an orderly manner
calculated to minimize harm or loss to the State, the environment or
any Person.

In the event of surrender of an Appraisal Area or a Field or
termination of this Contract, the Minister may require the Contractor
to continue for the account of the Government, Petroleum Operations
for Fields currently producing or capable of producing Petroleum
until the right and responsibility for continuing such operations have
been transferred to another Person or the Government or any agency
thereof but for a period not to exceed one hundred eighty (180) Days
after the date this Contract would otherwise terminate with respect to

17
all or any portion of the Contract Area concerned; provided,
however, that the Government shall:

(a)

(b)

bear all costs, risk and expenses of Petroleum Operations
during such take-over period to the extent this period extends
beyond the date that this Contract would otherwise terminate
and shall be entitled during this same period to all the
production and proceeds from the sale thereof, and

advance to the Contractor the funds necessary to conduct
additional Petroleum Operations on a monthly basis.

SECTION WI: GENERAL RIGHTS AND OBLIGATIONS OF THE

3.1 Rights of the Contractor

3.1.1 Subject to applicable laws

(b)

(d)

CONTRACTOR

enter into the Contract Area and conduct
but notwithstanding _ this

(i) permission may be granted to other Persons to
explore for, develop and produce minerals in the
Contract Area other than Petroleum, so long as the
activities of such Persons do not unreasonably
interfere with Petroleum Operations; and

(ii) rights of. ways in the Contract Area of reasonable
scope and duration may be granted to other Persons
for the benefit of land adjacent to the Contract Area
but not so as to interfere with Petroleum Operations,

have access over the Territory of Eritrea for the purpose of
constructing, laying, operating and maintaining both onshore
and offshore pipelines, cables and any other facilities required
for Petroleum Operations;

have the right, subject to the approval of the Minister, to use
water in the Contract Area for operational purposes, but the
Contractor shall not deprive any land, domestic settlement or
livestock watering place of the water supply to which they are
customanily entitled;

18
(e)

(0)

(g)

(h)

@

have the right for the purposes of Petroleum Operations to
use gravel, sand, clay and stone in the Contract Area subject
to the limitations set forth in Section 3.1.1(b);

have the right to construct within the Territory of Eritrea,
such production and processing plants, power stations,
communication, transportation and shipping facilities and
other facilities as may be reasonably required for its operation
under this Contract;

have the right to install and use radio, telephone and other
communication facilities. Such facilities shall be maintained
by the Contractor and shall be for its exclusive use for
purposes of its activities under this Contract, and shall be
subject to all Governmental regulations and be available for
reasonable or for emergent by the Government, free of

which exist, or may, with
ent, be established in the

free public use of roads constructed and maintained by it,
except such roads as the Contractor may, with the consent of
the Minister, declare to be for its exclusive private use; and

have the right to use existing public harbors and airports in the
Territory of Eritrea upon payment of the port and harbor dues
or landing or other fees generally applicable in accordance

_with regulations, provided that such use is not so intense as to

interfere with public use of such harbors and airports. Subject
to the Petroleum Regulations, there shall be no dues or
charges payable by the Contractor or the Government for the
use of harbors or other shipping and transportation facilities
constructed by the Contractor and such facilities shall be for
the exclusive use of the Contractor for the transportation and
export of Petroleum and for other activities under this
Contract. Local fishermen and vessels of the Government's
navy shall have access to and shall have the right to make
reasonable use of harbors constructed by the Contractor
without charge and airports constructed by the Contractor
shall be available, without charge, for reasonable
Governmental use and for the purposes of defense

L9
3.1.2

3.2

3.2.1

Seo,

3.2.3

The Contractor shall not carry on Petroleum Operations on any part
of the land in the Contract Area designated for a public purpose but
may have surface access over, on and through such land for the
purpose of conducting Petroleum Operations. to the extent such
access does not interfere with the public purpose.

Subject to the Petroleum Proclamation and Petroleum Regulations,
the Contractor shall have the right to sell, assign, transfer, convey or
otherwise freely dispose of all or any part of the rights and interests
under this Contract to:

(a) any Affiliate subject to notification to the Minister but
without diminishing its obligations in the present Contract and
if at any time, thereafter, the Contractor-should relinquish or
lose control of its Affiliate which will then cease to be an
Affiliate, the Contractor shall seek consent of the Minister;
and

(b) any technically and.finangially ‘capable other Person with the
prior written cong

scope ofthis Contract diligently, expeditiously and efficiently in
accordance with the Petroleum Regulations and generally accepted
international petroleum industry practice and pursuant to Section V.
The Contractor and its employees shall perform no business activities
in the Territory of Eritrea outside the scope of this Contract without
the prior written consent of the Minister.

The Contractor shall ensure that all Exploration Wells are properly
evaluated and where warranted, tested in accordance with generally
accepted international petroleum industry practices. :

The Contractor shall be entitled to employ any Person qualified in the
judgment of the Contractor to undertake Petroleum Operations on
the Contractor's behalf.

Any Subcontractor retained by the Contractor shall have the
necessary professional experience to perform the task to be assigned
and the Contractor shall ascertain that any Subcontractor shall abide
by all applicable laws and regulations of Eritrea pertaining to
Petroleum Operations and the relevant provisions of this Contract

The Contractor shall notify the Minister in writing of the name and

20
3.2.4

3.3

address of any Subcontractor retained within thirty (30) Days of such
retention

In addition, the employees of the Contractor and any Subcontractor
and his employees shall abide by the applicable laws and regulations
of Eritrea pertaining to Petroleum Operations and shall respect local
customs in the country.

The Contractor shall without prejudice to the provisions of Section
6.1.3 hereof:

(a) advance all necessary funds and purchase or lease all
equipment, Materials and supplies required to be purchased or
leased in connection with Petroleum Operations;

(b) furnish all the technical expertise and assistance, including
foreign personnel, required fox. the Petroleum Operations;

for the perf riance of Petroleum
icladihg payment to foreign
Subcontractors to the

(©) furnish all oth
Operations
entities .t

(d) retain control ‘property paid for with foreign currency
and brouglit’iato Eritrea under the rules of temporary
importation; and, as such shall be entitled to freely remove
saine ftom Eritrea in accordance with the provisions of this
Coiitfact; and

(e) provide acceptable working conditions and field
accommodations, including onshore and offshore installations,
and access to medical attention and nursing care, for all
personnel employed by it and ensure its Subcontractors do the
same with respect to their employees.

Abandonment and Disposal of Assets

The Contractor shall not, except where there is imminent and grave
danger to the safety and health of human life or a risk of significant
damage to the environment or a risk of significant economic loss,
abandon a Well or withdraw casing, tubing or downhole pumps or
other downhole equipment therefrom-or remove surface equipment
used or useful in production therefrom, if any, without the Minister’s
consent. A written application for such consent shall be submitted to
the Minister within the following periods prior to such action being
proposed to be carried out

21
hehe}

(a) thirty (30) Days, in the case of action with respect to a
Well that is or has been producing within a development
area; and

(b) seventy two (72) hours, in the case of action with respect
to any other Well

Where the Contractor applies to abandon an Exploration Well in
which Petroleum of potentially commercial significance has not been
found, the Minister may request the Contractor to deepen, sidetrack
or test that Well or to drill an additional Well subject to the following
provisions:

(a)

the Contractor may apply to participate in the proposed
operation;

(b) ifthe Contractor does not apply to participate or the Minister

©

@

rejects the application, ariy”:such additional Petroleum
Operations shall be.at jle ‘cost, risk and expense of the
Government, and. a ce'to the Contractor
the funds neces: the ing, operations;

ifthe“Contractor does not apply to participate or the Minister
rejects the application, the Minister shall keep the Contractor
informed about such additional work and in the event that the
operations undertaken under this Section 3.3.2 result in a’
Discovery which the Contractor elects to evaluate and/or
develop as a Commercial Discovery, the Contractor shall
reimburse the Government percent (_%) of the
costs and expenses incurred by the Government for the
conduct of the additional operations and such sum shall be
paid within thirty (30) Days of such approved application
made by the Contractor. If the Contractor does not make
such application or the Minister rejects the application, the
Minister may require the Contractor to surrender all its
rights over such Discovery.

The Contractor shall, within sixty (60) Days after ‘termination or
expiration of this Contract or the surrender of part of the Contract
Area, or the expiration of the take-over period in Section 2.5.5, if
later, deliver to the Minister, free of charge, in good repair and
working order, all Wells within the area covered by the termination,
expiration, or surrender, then producing or capable of producing
Petroleum, together with all pipes, pipelines, downhole Well

22
3.3.5

equipment, .wellhead equipment and all non-recoverable surface
and/or sub-surface equipment used in the conduct of Petroleum
Operations, unless the Minister requires the Contractor to plug’ the
Well

Subject to the provisions herein, upon expiry or termination of this
Contract in any manner, the Contractor shall deliver to the
Government, free of charge, all equipment, installations and other
Assets whether fixed or moveable, used for the purpose of the
Petroleum Operations whether inside or outside the Contract Area.

3.3.4.1 The provisions of Section 3.3.4 shall not apply to Assets
which are still required by the Contractor in respect of an
area in Eritrea subject to another Petroleum contract and
which in the opinion of the Government are not necessary
for continued production of the Field delivered. Upon the
Governments request, the” Contractor shall use its best
efforts to assign vérnment any agreement with

third parties which’aré, desirable for eantinued production.

3.3.4.2

dis se of by the Contractor.

3.3.4.3 All equipment and Assets may be sold or exchanged by the
Contractor in the conduct of Petroleum Operations
provided, however, that prior consent of the Minister is
obtained for each transaction in excess of twenty five
thousand Dollars ($25,000), such consent not to be
unreasonably withheld and to be given within forty-five
(45) Days of receipt of request from the Contractor.
Failure to respond within such period shall be deemed to
constitute consent. Exchanges and proceeds of sale shall
be accounted for as provided in the Accounting Procedure

The Minister may decline the transfer and may require the Contractor
to remove all or some of the plants, appliances, installations, pipelines
and well platforms at no cost to the Government.. Should the
Minister accept the transfer, the Contractor shall be relieved of his
liabilities except with respect to its obligations to make payments due
under Section 2.3.9 hereof.
3.4

3.4.1

3.4.2

3.4.3

Joint Liability and Indemnity

At any time where the Contractor consists of more than one Person,
their liability shall be joint and several except for the liability to pay
income tax, which shall be a liability personal to each Party
constituting the Contractor.

The Contractor shall supply to the Minister, a copy of the joint
operating agreement and related documents, including without
limitation, farm-in agreement, arrangements for financing Petroleum
Operations between those Persons, or between any of those Persons
and third parties no later than ten (10) Days following the signing of
such documents.

The Contractor shall indemnify, defend and save the Government
harmless against all claims, losses and damages of any nature
whatsoever caused by, or resulting from, any operation conducted

by or on behalf of the Contract der the terms of this Contract,
arising on or after the Effeeti ate of this: Contract, including
without limitation, claims.for loss or damage t¢:property, or death of

damage and, if appropriate; the’Contractor shall be joined as a Party
to any lawsuit or ing ‘concerning such claim, loss, or damage.
The failure of;th nfractor to comply with the requirements of
Article 30”6f the.Petroleum Regulations shall in no way limit the
Contractor's obligations under this Section

To ensure that the Contractor meets its obligations to the Government
and third parties with respect to claims, losses and damages as
specified in Section 3.4.2, the Contractor shall maintain in full force
for the duration of this Contract, a third party liability insurance
policy/policies covering its activities and those of its agents,
Subcontractors and employees. To the fullest extent possible, such
insurance shall be placed with an Eritrean insurance company,
provided that the terms and costs are equivalent to those generally
available in worldwide insurance markets. A certificate evidencing
such insurance policy/policies shall be furnished to the Minister within
ninety (90) days of its effective date.

The limits, coverage, deductibles and other terms thereof shall be in
accordance with generally accepted practices in ‘the international
petroleum industry and shall be reviewed annually by the
Management Committee.

To the extent that such third party liability insurance does not cover
part or all of any claims, losses and damages covered by Section

24
3.5

3.5.1

3.5.2

3.5.4

3.5.5

3.4.2, the Contractor shall remain fully responsible for indemnifying
all such claims, losses and damages

Local Employment, Training and Preference

The Contractor and the Subcontractors shall give preference to the
employment of Eritrean nationals in all Petroleum Operations to the
fullest extent possible, provided such nationals have the required
qualifications and experience. The Contractor undertakes to gradually
replace its expatriate staff with qualified Eritrean nationals as they
become available

~The Contractor shall provide training relating to the Petroleum

Operations for Eritrean nationals employed by the Contractor in the
Petroleum Operations until the expiry and termination. of this
Contract: :

In addition to the obli

Dollars ($ ) per year during the
eriod, for the training of Eritrean

Payment shall’be made to the bank designated by the Minister on the
Effective Date for the first Contract year and on each anniversary of
the effective date thereof until the termination or expiration of the
Contract.

The Contractor shall and require its Subcontractors to give
preference to Eritrean Materials, products and services used in
Petroleum Operations where those materials, products and services
are of comparable quality as reasonably determined by the Contractor
or Subcontractors, as the case may be, and are readily available at
competitive international prices. In connection with the procurement
of goods and services from local sources, the Contractor shall, in
consultation with the Minister, establish appropriate tender
procedures to give effect to this Section.

The Contractor shall submit a report every Calendar Quarter detailing
the employment of Eritrean nationals and the utilization of Eritrean
Materials, products and services by the Contractor and_ its
Subcontractors, in a form to be specified by the Minister.
3.6

3.6.1

3.6.2

3.63

3.6.4

3.6.5

Environmental and Safety Measures

The Contractor shall conduct Petroleum Operations in a safe and
proper manner in accordance with generally accepted international
petroleum industry practice and with the Petroleum Regulations.

The Contractor shall provide acceptable working conditions, as well
as living accommodations, access to medical attention and nursing
care in or near the Contract Area for all personnel employed by it in
Petroleum Operations. These benefits shall be extended to other
Persons who are engaged or assisting in the conduct of Petroleum
Operations in the Contract Area.

. In the event of a blow-out, accident or other emergency, the

Contractor shall take immediate steps to bring the emergency
situation under control and protect against loss of life and property
and prevent harm to natural resources.and the general environment.

iés that the Petroleum Operations

If the Minister reasonably deter
akTesources or the

may endanger Persons. C
general environment; se- pollution, atm tharine life, animal life or
plant life, or int rferé With navigation abd fishing, he shall inform the
Contractor ‘and, the Contractor: shall take appropriate remedial action
within a reasonable period ime established by the Minister, in
accordance with international petroleum industry practices.
' fails.to' take any action, and without prejudice to the
ticle 11 of the Petroleum Regulations, the Minister
shall order--the’ Contractor to take reasonable remedial measures and
order the Contractor to discontinue Petroleum Operations pending
the implementation of those measures.

The Contractor shall securely plug any Well that it abandons to
prevent Environmental Damage and shall remove all above-ground
production equipment, except as the Minister may otherwise direct.

Immediately upon the termination of this Contract for any reason,
unless the Government has granted an extension of time, and without
prejudice to Part V of the Petroleum Regulations, the Contractor shall
commence any reasonably necessary action as directed by the
Government to avoid or minimize Environmental Damage or hazard
to human life or third party property as a result of the Contractor’s
activities in the Contract Area. The provisions of this Section 3.6.4
shall survive the termination of this Contract.

The Contractor shall properly store Petroleum in receptacles

constructed for that purpose, and shall not store Crude Oil in an
earthen reservoir, except temporarily in an emergency.

26
3.7

3.7.1

ele

3.8

3.81

3.8.2

3.8.4

In the event an earthen reservoir is used temporarily in an emergency
to store Crude Oil, the Contractor shall restore the ground surface to
its prior condition within a period of time established by the Minister
in accordance with generally accepted practices’ in the international
petroleum industry.

Registration and Office

The Contractor shall register to do business with the appropriate
Eritrean authorities and shall establish and maintain an office in Eritrea
within three(3) months after the Effective Date. The Contractor’s
registered office in Eritrea shall have full authority to represent the

Contractor for all purposes of this Contract.

The Contractor shall notify the Minister, before Petroleum
Operations begin, of the name and address of the Person resident in
Eritrea who will supervise the Petroleum Operations, and prior notice
of any subsequent change shall be gi tb the Minister.

generally accépted proge and standards of the international

petroleum indust

Prior to of ediately following the expiration or termination of
this Contravt, the Contractor shall deliver to the Minister all records
referred to in the Petroleum Regulations, including, without
limitation, magnetic tapes. The obligation created by this Section

3.8.2 shall survive the expiration or termination of this Contract.

In accordance with sub-Article 20 (3) of the Petroleum Regulations,
the Contractor shall provide to the Minister in appropriate form all
original data resulting from Petroleum Operations, whether or not
required for the reports and records referred to in Section 3.8.1 herein
above. The Government shall have title to all such original data which
shall only be disclosed pursuant to the provisions of Section 17.1
hereof.

The Contractor may export magnetic tapes, samples and any other
data solely for the purpose of processing or analysis outside Eritrea,
provided that a comparable record or sample is retained in Eritrea,
and provided further that such exported originals of magnetic tapes,
samples and any other data shall be returned to Eritrea by the
Contractor after processing or analysis

In accordance with Article 25 of the Petroleum Regulations, the
Minister and his duly authorized representatives shall have full and
complete access to the Contract Area at all reasonable times with the

27
right to observe Petroleum Operations, and to inspect, upon fifteen
(15) Days’ prior written notice to Contractor, all Assets, records,
books, accounts and data kept by the Contractor relating to
Petroleum Operations and this Contract. The Minister and his duly
authorized representatives may make a reasonable number of surveys,
drawings, tests and copies for the purpose of implementing this
Contract. In doing so the Minister and his duly authorized
representatives shall be entitled to make reasonable use of equipment
and instruments of the Contractor and shall be given reasonable
assistance by the Contractor for such functions. The Contractor shall
afford the Minister and his duly authorized representatives all
transportation, accommodation and medical facilities and amenities
afforded to its own personnel in the Field, including the reasonable

~ use of office space and room and board, free of charge

SECTION IV: GENERAL RIGHTS AND QBLIGATIONS OF THE

41

4.11

4.2

4.2.1

422

423

notice, and after faihure..

of the Contractor to comply with that notice,
may execute afy necessary works for which the Contractor shall pay
forthwith: The Mfrhister may give notice to the Contractor to perform
an obligation‘hereunder at any time, but not later than forty-five (45)
Days after the termination or expiration of this Contract or surrender
of the part of the Contract Area to which the obligation relates

Obligations of the Government and the Minister

The Government shall not unreasonably refuse to grant or renew any
visas, work and entry. or exit permits necessary for personnel
employed in the Petroleum Operations by the Contractor or its
Subcontractors and their dependents; nor shall the Government
unreasonably refuse to grant any necessary right-of-way as may be
required by the Contractor or its Subcontractors, subject to any
general applicable laws or regulations.

The Minister shall use his best efforts to assist and expedite the
execution of Petroleum Operations carried on hereunder by rendering
all necessary and reasonable assistance in obtaining communication
permits, visas, work or other permits, authorizations, import or other
licenses, and right-of-way as may be necessary

The Government undertakes to make available to the Contractor all
original data at its disposal including seismic information, field tapes,

28
Well logs and all other geological and geophysical information
relating to the Contract Area; provided the Government is under no
obligation to make any classified or confidential information
available to the Contractor. The Contractor shall bear the actual cost
of copying all such information and data. However, should the
Contractor wish to acquire reprocessed seismic data, the Contractor
shall purchase such reprocessed data at prevailing rates.

SECTION V: WORK AND EXPENDITURE OBLIGATIONS AND BUDGETS

5.1

5.1.1

5.1.2

Exploration

The Contractor shall carry out the following work obligations and
make the following Exploration Expenditures during the initial term
of the Exploration Period:

(a) Geological and eons Operations, including
A i surveys, or Dollar
(b) ___ Exploration Wells to a

_( __) metres per Well with a
Dollars ($

foreach such Well.

Should the Contractor make an application for the first extension of
the Exploration Period, it shall carry out the following work
obligations and make the following Exploration Expenditures during
the first extension to the Exploration Period

(a) geological and geophysical operations, including the
acquisition and processing of ( ) line kilometers
of seismic surveys with a minimum expenditure of

Dollars ($___) for such geological and geophysical
operations; and

(b) drill (__) Exploration Wells to a minimum depth of
( meters per Well with an anticipated
minimum Drilling expenditure of Dollars ($ )

for each such Well

Should — the Contractor make an application for the second
extension of the Exploration Period, it shall carry out the following
work obligations and make the following Exploration Expenditures
during the second extension to the Exploration Period:

29
(a) geological and geophysical operations, including the
acquisition and processing of ( ) line kilometers
of seismic surveys with a minimum expenditure. of

Dollars ($___) for such geological and geophysical
operations, and

(b) drill ___(___) Exploration Wells to a minimum depth of
(___) meters per Well with an anticipated minimum
Drilling expenditure of Dollars ($ ___) for each
such Well

The required minimum expenditure obligations set forth in Sections
§.1.1, 5.1.2 and 5.1.3 are expressed in constant Dollars of the month

-. of the Effective Date and shall be adjusted annually on the anniversary

of the Effective Date, so as to reflect the balance of the Contractor's
minimum expenditure obligations, as follows:

(a) at the end of each Calen: of the Exploration Period,
the minimum expend bligations for the initial term of
the Exploration * Period, the, _ first ‘éision or second

Sectiéns-"5.1.4 (a) and 5.1.5, all expenditures made on
Seisrhic and exploration Drilling work in excess of the
amount specified in Sections 5.1.1, 5.1.2 and 5.1.3 (as
adjusted for inflation in accordance with paragraph (c)
below between (i) the month of the Effective Date, and (ii)
the month in the prior year corresponding to the month of
the Effective Date) shall be submitted to the Minister for his
approval, which approval shall not be unreasonably
withheld; and

(c) at the end of each Calendar Year of the Exploration Period,
in order to determine the minimum expenditure obligations
for the remaining years of initial term of the Exploration
Period, the first extension or second extension, whichever is
applicable, the balance of the minimum expenditure
obligations corresponding to such term at the end of the
preceding year, as reduced for expenditure under the
provisions of Section $.1.4(a), shall be adjusted by
multiplying that amount by the number which is the sum of
one (1) and the decimal equivalent of the percentage change
in the monthly index of US Consumer Prices, seasonally
adjusted, as reported in the "International Financial
Statistics" of the International Monetary Fund between (1)

30
the month in the year of the adjustment corresponding to the
month of the Effective Date and (ii) the month in the
preceding year corresponding to the month of the Effective
Date.

If, during the initial term of the Exploration Period or the first
extension thereof, the Contractor exceeds the expenditure obligations
for such period, then such excess may be credited towards the
expenditure obligations for the following extension or extensions of
the Exploration Period.

The fulfillment of any work obligations shall relieve the Contractor of
the corresponding expenditure obligations; but the fulfillment of any
expenditure obligations shall not relieve the Contractor of the
corresponding work obligations. If the continuation of any Drilling
activity is precluded for justifiable technical reasons, prior to reaching
the minimum depth herein specified; the Minister shall authorize the
Contractor to terminate such a and may deem the Contractor to
have met the work obligatios i

fation Any dispute
ng*Drilling activity shall be
ation as provided in Section

e Contractor shall prepare and submit to the Minister
thitty (30) Days after the Effective Date, the following:

(a) a general statement of exploration work and budget for each
Calendar Year of the Exploration Period; and

(b) a detailed statement of the exploration work program and
budget for the current Calendar Year of the initial term of the
Exploration Period

To the maximum extent possible, the Contractor shall involve
representatives of the Government in the preparation of the
statements required in (a) and (b) above.

The Contractor may, upon consultation with and notification to the
Minister, make changes to the detailed exploration work program
and budget therefor for any Calendar Year of the Exploration Period,
submitted pursuant to Article 18 of the Petroleum Regulations, if
those changes do not materially affect the original objectives of the
said work program and budget

The Contractor shall prepare and submit to the Minister for
discussion, ninety (90) Days before the end of each Calendar Year in
the Exploration Period, the following:

31
5.2

5741

5:2.2

(a) revisions, if any, to the general statement of exploration work
and budget for the remaining Calendar Years of the
Exploration Period; and =

(b) a detailed statement of the exploration work program and
budget for the next Calendar Year in the Exploration Period.

Bank Guaranty

The Contractor shall provide to the Minister at the commencement of
Petroleum Operations of the initial term of the Exploration Period
and each extension thereof, a bank guaranty in the form of Annex E

_ to this Contract for the anticipated minimum expenditure set forth in

the Contract for that term or extension as adjusted and as provided in
Section 5.1.4 above. The guaranty shall be renewed each time the
initial term is extended. Where an Eritrean bank offers competitive
rates, such guaranty shall be placed ‘with an Eritrean bank. Failing
that the guaranty shall be pri d by a bank designated by the
Contractor and which i a

the value of the portion of the
has been completed by the
|, within thirty (30) Days of receipt of

be reduced:
minimum

guaranty in he amiount requested or (b) notify the Contractor that
the request is ‘not acceptable and state the reasons for rejecting the

request.

5.2.2.1 With regard to the initial term of the Exploration Period,
the reductions shall be made in the following manner,
amounts and circumstances:

(a) by Dollars ($ upon completion of
the work obligations under Section 5.1.1 (a); and

(b) by __ Dollars ($ ) when the
Contractor has fulfilled the work obligations under
Section 5.1.1(b).

5.2.2.2 With regard to the’first extension of the Exploration Period,
the reductions shall be made in the following manner,
amounts and circumstances.

(a) by Dollars ($ ) upon completion of the
work obligations under Section 5.1.2 (a) ; and

32
5.2.3

5.2.4

5.3

5.3.1

(b) by Dollars ($______) when the Contractor
has completed the work obli obligations under Section

5.1.2(b)

5.2.2.3. With regard to the second extension of the Exploration
Period, the reductions shall be made in the following
manner, amounts and circumstances:

(a) by Dollars ($ ) upon completion of the
work obligations under Section 5.1.3 (a); and

(b) by__—__—rDodllars ($ ) when the Contractor
has fulfilled the work obligations under Section

5.1.3 (b).

If, at the end of the initial term of the Exploration Period, any
extension thereof, or upon the date“of expiration or termination of
this Contract, the Contractor h; pérformed the minimum work
obligations required during. i al term of th Exploration Period
or any applicable e OF
shall immediately
work obligatio

The Contractor shall notify the Minister of a Discovery as soon as

practicable, but in no event later than forty eight (48) hours, after the
Discovery of Petroleum within the Contract Area. This notice shall
include all available details of the Discovery and particulars on any
testing program to be undertaken in order to allow the Minister to
send a representative during testing operations

Within ninety (90) Days after the date of the notice of the Discovery
under Section 5.3.1, if the Contractor considers that a Discovery
merits appraisal, the Contractor shall submit to the Minister a detailed
appraisal work program and budget to evaluate as expeditiously as
possible whether the Discovery is a Commercial Discovery

This work program shall include an indication of the location, nature
and size of the Discovery, with a designation of the area to be
included in the evaluation, which area shall be designated as an
Appraisal Area. The appraisal work program shall also include all
Drilling, testing and evaluation to be conducted in the Appraisal Area
and the preparation of all technical and economic studies related to
recovery, treatment and transportation of Petroleum from the
Appraisal Area. The duration of this appraisal work program shall

33
5.3.3

a
ie)
b

5.3.5

not exceed (_) months unless otherwise agreed in writing by
the Minister and, in any event, it shall not exceed the remaining term
of the Exploration Period as provided in Section 2.2 of this Contract.
Performance of the obligations under an appraisal work program and
budget shall not satisfy all or any part of the exploration work and
expenditure obligations for the Exploration Period set forth in
Section 5.1, as those obligations are separate and independent.

If the Minister does not request in writing any changes to the
appraisal work program and budget for any Appraisal Area within
thirty (30) Days after receipt thereof, the program shall be deemed
approved and adopted by the Minister

. If the Minister requests any changes to the appraisal work program

and budget for any Appraisal Area such changes shall be in
accordance with standard international petroleum industry practices.

The Contractor and the Minister shall meet within fifteen (15) Days
after the Minister's written notification-as to these requested changes
to agree on an appraisal wo fam and.budget. The work
program and budget shallibe proved and 3dopted by the Minister
after such agreement hi Ifthe Contractor does not
respond to the “Minister's notice.within thirty (30) Days of
i Minister's changes shall be deemed to have been
the Contractor.

notification’ as'40 Fequested changes to the appraisal work program,
the Partiés arg unable to reach agreement, the matter may be referred
by either Party for resolution by a binding expert determination
pursuant to Section 16.2.1.

The Contractor shall involve representatives of the Ministry in the
preparation of the detailed appraisal work program and budget

After adoption of the appraisal work program and budget, the
Contractor shall diligently continue to evaluate the Discovery without
undue interruptions until the Contractor determines whether the °
Discovery is a Commercial Discovery.

Within thirty (30) days after the evaluation is completed, but in any
event within Calendar Months from the date on which
Contractor notified the Minister of a Discovery or the expiration of
the Exploration Period, whichever occurs first, the Contractor shall
notify and report to the Minister whether the Appraisal Area or any
part contains a Commercial Discovery. Such report shall include all
relevant technical and economic data relating thereto

If pursuant to Section 5.3.4, the Contractor notifies the Minister that
the Appraisal Area does not contain a Commercial Discovery, or fails

34 .
5.4

5.4.1

5.4.2

to provide the required notification and report within the time periods
set forth in that Section, the Minister shall have the option,
exercisable by notice in writing to the Contractor, to require’ the
Contractor to relinquish its rights with respect to the area in which the
Discovery is located and forfeit any rights relating to production
therefrom. In the event that the Minster and the Contractor are
unable to agree upon the area to be relinquished, either Party may
refer the matter for resolution by a binding expert determination
pursuant to Section 16.2.1.

Development and Production

If the Contractor reports that the Discovery for any Appraisal Area

~ is a Commercial Discovery under Sections 5.3.4 and 5.3.5, the

Contractor shall comply with Article 16 of the Petroleum Regulations
within six (6) months after the completion of the appraisal work
program:

The Contractor shall invol
preparation of r
all other propos:
Article 16 of thé Pet

Contractor shg tieet (i), to determine at such meeting, or at such
later date as‘ thay be mutually agreed, the boundaries of the area to be
delineated as a Field, together with a reasonable margin surrounding
the Field consistent with petroleum industry practice, having regard to
Part II of the Petroleum Regulations (Constitution of blocks) and (ii),
to adopt a work program’ and work program budget for the
development of the Discovery.

5.4.2.1 The Minister may require the Contractor to provide, within
a specified time period, such further information as the
Minister may reasonably need to evaluate the development
plan for any development area.
The Minister may also request that the Contractor make
such revisions to the development plan as are reasonable to
contribute to the efficient development of Eritrean
infrastructure, develop and utilize Eritrean personnel and
Eritrean suppliers of goods and services and secure a
production profile which is consistent with the public
interest, provided that such requested revisions shall
relate, inter alia, to Petroleum Operations and shall, inter
alia, be utilized by Contractor in Petroleum Operations.

Ww
or
5.42.2

5.4.2.3

5.4.2.4

At the meeting referred to in Section 5.4.2 the Minister
may require the Contractor to provide in writing any
change to the development plan within ninety (90)-Days
after receipt thereof.

If the Minister requests any change to the development
plan, such change shall be in accordance with standard
international petroleum industry practice. The Contractor
and the Minister shall meet within fifteen (15) Days of the
Minister’s written notification as to these requested
changes to agree on a revised development plan. The plan
shall be approved and adopted by the Minister after such
agreement has been reached. If the Contractor does not
respond to the Minister’s notice within sixty (60) Days of
notification, the Minister’s change shall be deemed to have
been incorporated and accepted by the Contractor.

‘oleiim Regulations, the date upon
“reached, as reflected in a written
instrument -. igned, by both Parties, shall be the date of
ent of the Development and Production
fie area so determined shall, on such date, be

faut matically converted into a Field, and the Contractor

shall, as soon as is practicable, commence Development
and Production Operations in the Field according to the
work program and work program budget. Upon adoption
of the development work program and work program
budget, the annual work program and work program
budget adopted pursuant to Article 18 of the Petroleum
Regulations and this Contract shall be revised accordingly.

In the event that no agreement is reached between the
Minister and the Contractor within one hundred eighty
(180) Days from the date of submission of the report and
work program and work program budget pursuant to
Section 5.4.2 as to (i) matters relating to the adoption of
the work program and work program budget: for the
development of the Discovery or (ii) the boundaries of the
area to be delineated as a Field, the Minister or the
Contractor may refer the matter for expert determination
in accordance with the provisions of Section 16.2.1. The
expert's determination shall be final and binding upon the
Government and the Contractor, and the work program
and work program budget for the development of the
Discovery and the boundaries of the area, to be delineated

36
5.43

544

5.4.5

as a Field, as the case may be, shall be deemed to have
been adopted and agreed as determined. Where within
sixty (60) Days of receipt of the determination of the
expert, the Contractor notifies the Minister that the
Discovery to which such work program and work
program budget relate is no longer considered to be a
Commercial Discovery, the Minister and the Contractor
shall meet to discuss the matter within thirty (30) Days of
the Contractor's notice. If no agreement is reached within
the last mentioned thirty (30) Day period, then, the
Contractor may be requested to relinquish the Discovery
area within sixty (60) Days thereof. Failing such
notification as aforementioned, the date sixty (60) Days
after the receipt of such expert determination shall be
deemed to be the date of commencement of the
Development and Production Period. The area so
determined shall on such date, be automatically converted
into a Field ani M commence
Development ction Operations in the Field

oKograih budget as aforesaid, the
n and work program budget adopted

After the’ evel pment plan has been adopted by the Parties, and
without piejildice to the provisions of Article 18 of the Petroleum
Regulations, the Contractor shall submit to the Minister for
discussion within ninety (90) Days from the commencement of the
Development and Production Period a detailed statement of the
development work program and budget for the first full Calendar
Year of the Development and Production Period and the portion of
the year preceding the first full Calendar Year .

Each annual development work program and budget submitted
pursuant to Article 18 of the Petroleum Regulations shall be
consistent with the development plan adopted or revised by the
Parties under Section 5.4.2.

The Contractor may submit, during the term of the Development and
Production Period, revisions to any: development plan. These
revisions shall be consistent with the provisions of Section 5.4.2 and
shall be subject to the approval procedure set forth in Sections 5.4.2

Notwithstanding any other provision of this Contract, in the event
that development work has not commenced within six (6) months
from the date of commencement of the Development and Production
Period, the Minister shall give the Contractor a ninety (90) Day

37
5.5

5.5.1

5.5.2

5.5.5

notice. Should the Contractor fail to commence work within the
said notice period, it shall relinquish the area comprising such
Commercial Discovery and shall forfeit any rights relating to any
production therefrom.

Management Committee

Within thirty (30) Days after the Effective Date, the Parties shall
set up a Management Committee, composed of six (6) members
Three (3) of the members shall be appointed by the Minister and
the other three (3) by the Contractor. The chairman shall be
appointed by the Contractor during the Exploration Period.
However, upon the declaration by the Contractor that a Discovery
isa commercial Discovery, all issues discussed in the Management
Committee pertaining to such Commercial Discovery shall be
chaired by a member appointed by the Minister. A deputy
chairman shall be appointed by the chairman.

ittee shall be presided over
puty chairman. The
ith at least fourteen
where possible and

The meetings of the Management
by the chairman, or in-his

held in Eritrea, unless“ o se agreed. The frequency of the
meetings shall be det d by the Management Committee but
shall not be less fr¢quent than quarterly when major development
operations ‘are“contemplated or in progress, and in other cases’ not
less frequent.‘than semi-annually. The chairman shall arrange for
minutes to be taken of the meetings. The minutes shall be regarded
as approved, if no comments on the draft are made within two (2)
weeks from receipt thereof by each Party.

The Parties may appoint a reasonable number of advisors to
participate at the meetings of the Management Committee Each
Party shall advise the other of the name such advisors, at least
fourteén (14) Days prior to the meeting of the Management
Committee. The Management Committee may establish sub-
committees to deal with specific issues. The composition and
mandate of such sub-committees shall be determined by the
Management Committee.

All decisions and recommendations of the Management Committee
shall be taken by a majority of the members, provided that an
equal number of members from each Party are present or
represented by proxy.

The mandate of the Management Committee shall be, in general,
to secure coordination between the Parties, and to supervise the
Petroleum operations carried out by the Contractor Without

38
6.1

limiting the generality of the forgoing, the Management
Committee shall:

(a) review and advise on the proposed annual work program and
budget, and any proposed changes therein;

(b) review and advise on the possible commerciality of any
Discovery, and subsequently the declaration of a Commercial

Discovery, as well as the pertinent development plan;

(c) . monitor the performance of the Contract and of the work
program;

(d) advise on the delineation of any Appraisal Area;

(e) advise on the proposed delineation of a Field;

ig of Eritrean nationals, and

(f) review on the recruitment and +:
on development
and services;

rent upon any reports submitted
“to Part VI of the Petroleum

(i) advise on any other matter submitted to the Management
Committee by any Party.

In the event the Ministry exercises its option to take a Participating
Interest in any Field pursuant to Section VI hereof, the functions of
the Management Committee with regard to such Field shall be
assumed by the operating committee as defined in the Participation
Agreement.

SECTION VI: GOVERNMENT PARTICIPATION
Government Participation
The Government may participate in the Petroleum Operations in any
Field and acquire a Participating Interest not to exceed C_%)

therein.

The Government may acquire such interest either directly or through
a specialized Government entity

39
The Minister shall notify the Contractor in writing of the
Government's decision to participate within one hundred twenty (120)
Days after the date of adoption by the Minister of the development
plan under Section 5.4.2 for the particular Fiéld concerned. The
notice shall specify the percentage interest to be acquired by the
Government and the identity of the Government entity that will hold
the interest if other than the Government itself.

If the Government elects to participate with respect to any particular
Field

(a) "the Government's participation shall be effective from the
date of adoption of the development plan under Section
.5.4.2.2 for the particular Field concerned;

(b) the Government or the Government entity, whichever is
specified and the entities céinprising the Contractor shall
within two months, aft Government participation is

effective, enter into-4 Partitipation Agreement which, except

for the names of thé-Parties, percent f interest and other

: ially identical with the Participation

Annex D and this Participation

or be considered as a partnership

; ent shall, within thirty (30) Days after the end of
the” Caléndar Quarter in which it elected to participate,
reiinbuirse the Contractor, without interest, for the
Government's pro-rata share of expenditure incurred by the
Contractor in conducting Petroleum Operations in the Field
from the date of commencement of the Development and
Production Period;

©

(d) the Person acting as Operator shall remain as Operator of the
Field in accordance with the rights, authorities and
obligations of the Operator under the Participation
Agreement;

(e) the Govemment, as a Party under the Participation
Agreement, shall in respect of the Field concerned:

(i) have the right to vote in.proportion to its Participating
Interest on all decisions made under a Participation

Agreement which permit a vote by a Party;

(ii) separately take and dispose of its Participating
Interest share of all Petroleum produced and saved;

40 :
(ii) pay its proportionate part of the expenditures incurred
in conducting Petroleum Operations in accordance
with the Participation Agreement and Accounting
Procedures attached hereto;

(iv) _ own a Participating Interest share in all Materials and
equipment acquired for use under the Participation
Agreement; and

(v) have the right in common with all other Parties to
carry out sole risk operations in accordance with the
provisions of the Participation Agreement; and

~ the Minister may, upon giving the Contractor reasonable

written notice, require the Contractor to lend the Government
up to hundred percent (100%) of the funds required to pay
the Government's pro-rata share of expenditures. The loan
shall bear interest___ pers

1¢.Field’and the costs and expenses,

Juding income taxes, attributable to

SECTION VI: COST RECOVERY AND PRODUCTION SHARING

71

TA

Cost Recovery

The Contractor shall be entitled to recover its Petroleum Operations
Costs from Petroleum produced within the Contract Area and that is
not used in Petroleum Operations, to the extent permitted by the
provisions of this Section 7.1

The Contractor shall retain and dispose, in each Calendar Year, of
that volume of Petroleum (hereinafter referred to as "Cost Oil") the
value of which is equal to the recoverable Petroleum Operations
Costs for that Calendar Year limited to an amount not exceeding the
maximum share of production determined according to the following
incremental scale

41
Average daily production from the
Contract Area

Maximum share of average daily
production available for ~
recovery

Cost

First 20,000 Barrels/Day

Next 30,000 Barrels/Day

Any volume over the first 50,000
Barrels/Day

%
%

%

7:13 To the extent that the recoverable Petroleum Operations Costs for

any Calendar Year exceed the value of the maximum amount of
Petroleum available under Section 7.1.2 herein above, the excess
shall be carried forward for recovery in the next succeeding Calendar
Year or Calendar Years.

7.1.4 For the purpose of valuation of Cost Oil, the provisions of Section
12.1 shall apply.

72 Production Sharing

7.2.1 The balance , ing in any. Calendar Year after
deduction ofthe royalty:payments under Section 11.2 and after
recoverable Petroleu ‘Operations Costs have been satisfied to the
extent and in the ér aforesaid in Section 7.1 hereof, shall be
referred ta.as "Profit Oil" and shall be shared, taken and disposed of
between the Go ernment and the Contractor as follows:

Increments of Profit Oil Government's Contractor's
Share chee
First 20,000 Barrels/Day % %
Next 20,000 Barrels/Day % %
Next 30,000 Barrels/Day % %
Next 30,000 Barrels/Day % %
Any volume over the first % %
100,000 Barrels/Day :
7.2.2 For the purposes of this Section, Cost Oil and Profit Oil calculations

shall be done for each Calendar Quarter on a cumulative basis. To
the extent that actual quantities, prices and expenses are not known
on the date of said calculations, provisional estimates shall be made
based on the annual development work program and budget

42
8.1

8.1.3

8.2

8.2.1

7.23

724

submitted to the Minister under Section 5.4.2. Within thirty (30)
Days of the end of each Calendar Quarter, adjustments shall be made
based on actual quantities, prices and expenses in relation to such
Quarter.

Within sixty (60) Days of the end of each Calendar Year, a final
calculation of Cost Oil and Profit Oil based on actual data pertaining
to that Year shall be prepared and any necessary adjustments shall be
made.

The Government may elect to take in kind all or any part of the total
Government's share of Profit Oil under this Section 7.2 or direct the
-Contractor to lift and market all or any part of such Petroleum, all in
accordance with the provisions of Section 8.2.

If the Government elects not to take and receive in kind all or part of
the Government's share of Profit ‘Oi , the Contractor shall make
payment to the Government, for, thé Government's share of Profit Oil

Production Rate

The Contractor produce Petroleum at the Maximum Economic
Efficient : Rafe “having consideration for generally accepted
international ‘petroleum industry practice and international standards
for the conservation of Petroleum resources.

The Contractor shall endeavor to produce in each Calendar Year the
quantity of Petroleum forecast in the quarterly report required by
Article 19 of the Petroleum Regulations. The Crude Oil shall be run
to storage facilities, maintained and operated by the Contractor in
accordance with Government regulations, in which such Crude Oil
shall be metered or otherwise measured for royalty and the other
purposes required by the Petroleum Regulations and this Contract.

The Contractor shall submit Petroleum production reports on a regular
basis in accordance with Article 16 of the Petroleum Regulations in a
form to be designated by the Minister.

Marketing
The Contractor, if so directed by the Minister, shall be obligated to

market all or any part of the Petroleum produced and saved from the
Contract Area subject to the provisions of this Contract

43
8.2.2

8.2.3

8.2.4

8.2.5

8.2.6

Subject to Section 10.1, with respect to domestic consumption, the
Contractor shall be entitled to take and receive and freely export the
Contractor's share of Petroleum produced under this Contract

Title to Petroleum produced to which the Contractor is entitled under
this Contract shall pass to the Contractor at the measurement point

One hundred eighty (180) Days prior to the estimated date of
commencement of Initial Regular Production from any Field, the
Minister shall notify the Contractor in writing whether it elects to take
in kind all or any part of the royalty production under: Section 11.2
and/or the Government's production share as provided under
Section VIL

This election shall be effective until the Minister elects in writing to
change its election with respect to taking in kind all or any part of the
production attributed to royalty and/or the Government's production

vith, the ‘proper performance of
duced within the Contract Area

0 give timely notice of its original election
.deemed to evidence the Minister's election not
kindall’ or any part of the royalty production and/or the
Government's production share as provided under Section VIL. Any
sale by the Contractor of the production attributed to royalty or the
Government's production share as provided under Section VII shall
not be for a term of more than twelve (12) months without the
written consent of the Minister.

The Minister shall take, at the agreed upon point of exportation or
entry into a system for domestic consumption, regular delivery at
reasonable intervals during the period of election to take Crude Oil in
kind as provided in Section 8.2.4

At a reasonable time prior to the date of commencement of regular
production from a Field, the Parties shall agree on procedures
covering the scheduling, storage and lifting of produced Crude Oil
from the agreed upon point of exportation or entry into a system for
domestic consumption.

If the Minister elects not to take and receive in kind all or any part of
the production attnbuted to royalty and/or the Government's
production share as provided under Section VII, the Minister may
direct the Contractor to market or itself buy such production,
whichever the Contractor shall elect to do, and the price paid to the

44
9.1

10.1

10.1.1

10.1.2

10.1.3

Domestic Consumption

Government for such production shall not be less than the value for
that Petroleum determined in accordance with Section 12.1. In such
event, the Contractor shall pay for the production attributed to royalty
and the Government's production share as provided under Section
VII in accordance with the provisions of Sections 7.2, 11.2 and
14.1.2.

SECTION IX: UNITIZATION
Unitization

If the provisions of Part VII (Unitization) ofthe Petroleum
Regulations become applicable, the Minister and the Contractor shall
agree upon the timetable and the modalities to enable the Minister to

discharge his duties under those Articles

SECTION X: DOMESTIC CONSUMPTION

‘antractor, by written notice given one
Days ‘in advance, to supply Crude Oil to the
s's-doméstic consumption needs. Such Crude

otherwise entitled

The maxitiiin amount of Crude Oil that the Contractor shall be
obligated to supply to the State to meet its domestic consumption
needs under Section 10.1.1 shall be equal to the difference between:

(a) the total domestic consumption needs multiplied by a
fraction the numerator of which is the total Crude Oil
production from the Contract Area and the denominator is
the total Crude Oil production in the Territory of Enitrea;
and

(b) the amount of Crude Oil from the Contract Area to which
the Government is entitled under this Contract, including
royalties in kind, Government participation production and
the Government's: production share as provided under
Section VII.

Such determination shall be made on a quarterly basis

If the Contractor supplies Crude Oil for domestic consumption, the
price paid to the Contractor shall be calculated in accordance with
Section 12.1 and paid in Dollars or any other currencies mutually
agreed upon

45
10.1.4

W111

11.1.2

11.1.3

The Contractor may comply with Section 10.1.1, upon the
written consent of the Minister, by importing Crude Oil and. -
exporting the same amount, with adjustments to-be made in price
and volume to reflect transportation costs, differences in quality,
gravity and the terms of the sale.

SECTION XI: RENTALS, ROYALTIES AND BONUSES
Annual Rentals

The Contractor shall pay to the Minister during the term of the

.. Exploration Period, the following annual rentals for all unsurrendered

parts of the Contract Area that have not been designated as a Field:

(a) during the initial term of the Exploration Period
Dollars ($__) per squar neter;

(b)

©

ng !
“Dollars ($ quare kilometer; and

(d) during’ any*other period or extension to the Exploration
Pei Dollars ($__) per square kilometer.

The Contractor shall pay to the Minister during the term of the
Development and Production Period an annual rental of Dollars
($_) per square kilometer for each part of the Contract Area that is
designated as a Field.

The first annual rental payment shall be made within thirty (30) Days
after the Effective Date of this Contract. All subsequent annual rental
payments shall be made within thirty (30) Days after the anniversary
of the Effective Date and shall be calculated on the basis of the length
of time during the year that any part of the Contract Area was held
under the Exploration Period or the Development and Production
Period. If, during any year, a change occurs with regard to the
Contract Area that results in an increase or decrease in the annual
rental payment due, the payment for the following year shall be
adjusted to compensate for the difference.

46
11.2.1

11.2.2

11.2.3

11.2.4

Royalties

The Contractor shall pay, within ten (10) Days after the end of each
Calendar Quarter, to the Minister, a royalty at a rate depending on the
total daily production in a Field of all Crude Oil and Natural Gas
produced and saved and not used in Petroleum Operations, and
determined according to the following incremental scale:

Average Crude Oil Production from a | Royalty

Field

First 10,000 Barrels/Day % |
Between 10,000 and including |

20,000 Barrels/Day

Greater than 20,000 B:

Between 50-and. jsicluding 100
million cibic,feet/Day %

Greater than 100 million cubic
feet/Day %

The Minister may elect to take all or any part of the royalty in kind
from any Field in accordance with the provisions of Section 8.2 and,
unless the Minister elects to take royalty in kind as provided in this
Section, the royalty shall be paid pursuant to Section 14.1.2.

The royalty taken in cash shall be valued at the agreed upon point of
exportation or entry into a system for domestic consumption, in

accordance with the appropriate provisions of Section 12.1

The title to the production attributed to royalty not taken in kind
shall pass to the Contractor at the measurement point

47
11.3

ESE}

11.3.2

11.4

11.4.1

12.1

12.1.1

Production Bonuses

The Contractor shall pay to the Minister, the following sums when
production of Crude Oil from the Contract Area attains the following
levels for the specified periods of time:

(a) Dollars ($ after daily production averages
(__) Barrels or more per Day for a period of
(__) consecutive Days; and

(b) Dollars ($ ) after daily production averages
(__) Barrels or more per Day for a period of
(__) consecutive Days; and

(c) In the event the above two (2) levels are attained within the
same (__) Day period the bonus payment shall be the
aggregate of the bonuses due..in (a) and (b) above.

The Contractor shall pay to he Minister, within thirty (30) Days
Sum) Ofe e = Dollats (bes eee)

SECTION XII: VALUATION AND MEASUREMENT

Valuation
The value of Crude Oil for all purposes shall be:

(a) if the Crude Oil is sold by the Contractor to third parties in
‘arm's length transactions, the net realized price (ie., after
deducting commissions and brokerages) for that sale, at the
F.OB. point of exportation, or the point of entry into a
system for domestic consumption;

(b) where Crude Oil is sold by the Contractor other than to third
parties in arm's length transactions or is relevantly
appropriated for domestic consumption, as provided herein,
without being disposed of, that Crude Oil shall be valued at
the following applicable price

(i) the average per unit price for the Calendar Month of
the tender date, net of commissions and brokerages,
at the F.O.B. point of exportation paid in arm’s

48
12.1.2

12.1.3

(©)

length transactions of sale of Crude Oil of a similar
quality, grade and quantity as published in
internationally accepted oil publications adjusted’ for
quality, grade, quantity, transportation costs and any
special circumstances at the most recent differential;
and

(ii) provided that commissions or brokerages incurred in
connection with sales to third parties, if any, shall not
exceed the customary and prevailing rate.

If the Minister and the Contractor cannot reach agreement
on the value of Crude Oil within thirty (30) Days, such
determination shall be made by a binding expert
determination as provided in Section 16.2.1.

Pending the determination, 6f.the value of Crude Oil for a
given period, the valye .of Crude Oil determined for the
i D sionally applied to
\d- payment. until thie’ applicable value for

ied. Any adjustment to

The value of. jatural Gas for all purposes shall be:

(a)

(b)

whieré Natural Gas is sold by the Contractor to third parties in
arm's-length transactions, the net realized price obtained for
such Natural Gas at the point where title and risk pass to the
buyer; and

where Natural Gas is sold by the Contractor other than to
third parties in arm's length transactions or is sold to the
Government, that Natural Gas shall be valued at a price and in
a currency to be determined by agreement between the
Minister and the Contractor

For the purposes of this Section 12.1:

(a)

(b)

"relevantly appropriated" means appropriated as Domesti¢
Consumption pursuant to Section X; and

a sale of Petroleum is a sale at "arm's length" if the following
conditions are satisfied

the price is the sole consideration for the sale;

49
12.2

12.2.1

13.1

13.1.1

(ii) the terms of the sale are not affected by any commercial
relationship, other than that created by the contract of
sale itself, between the seller or an Affiliate and the buyer
or an Affiliate; and

(iii) the seller or an Affiliate does not have, directly or

indirectly, an interest in the subsequent resale or disposal
of the Petroleum or any product derived therefrom.

Measurement

The Contractor and the Minister shall determine.the point at which

production shall be measured in accordance with the provisions of
Article 14 of the Petroleum Regulations.

SECTION XIII: NA’

into consideration; ‘among other things, the following factors:

(a) priority uses for Natural Gas will be (i) its use in Petroleum
Operations, (ii) its utilization in Eritrea, and (iii) its sale for
export projects, depending on the existence or potential of the
Tespective markets;

(b) the quality, minimum quantities and costs of facilities required
to produce, develop, transport and market the Natural Gas;

(c) the pricing of the Natural Gas for domestic utilization at levels
that will ensure the economic viability of the project and the
economic utilization of the Natural Gas for each particular
use, including reference to the value of the energy it may
displace; and

(d) the willingness of the Government to enter into long-term
sales arrangements with adequate safeguards for and from the
Contractor in order to promote and develop the use of
indigenous resources of Natural Gas in Eritrea, as well as to
develop, on a timely basis, the necessary downstream
components of the project

50
13.1.2

13.1.3

13.1.4

If the Contractor, after discussions with the Minister under Section
13.1.1, considers that the Non-associated Natural Gas Discovery
merits appraisal, the Contractor shall proceed with the appraisal
program as stipulated under Section 5.3 and, if necessary, the
provisions of Section 2.2.5 shall apply.

If the Contractor and the Minister agree, after discussions under
Section 13.1.1 and the completion of the appraisal program, that the
Non-associated Natural Gas discovery constitutes a Commercial
Discovery, the Contractor shall proceed with its development and
production through submission of a development plan in accordance
with the provisions of Section 5.4. The Contractor and the Minister
shall enter into. good faith negotiations for. detailed separate
agreements to govern the development, processing, utilization and
disposition or sale of the Natural Gas concerned.

co-ordinate all upstrs K
and facilitate its evahyation and impl

sé agreed, thie addption of the relevant development
plan under Section 5 Il bé'‘made only once all agreements for the
disposition or sale-of the:Natural Gas concerned have been concluded.

To the rhaxirhuit extent possible, the Contractor shall involve
representativés of the Government in the preparation of the
development plan specified above.

If the Contractor elects not to develop a Non-associated Natural Gas
Discovery which has been appraised and found to be of potential
commercial interest in accordance with the provisions of Section
13.1.3, the Government shall have the right to proceed with the
development and production of the Discovery at its sole risk, cost and
expense. In such a case the Government shall reimburse the
Contractor the certified costs and expenses directly attributable to the
appraisal of such Discovery provided, however, that:

(a) the Contractor surrenders all its rights under this Contract in
respect of the area corresponding to the Non-associated
Natural Gas Discovery,

(b) the appraisal program was approved in writing by the
Minister,

(c) the Contractor and the Government agree, with the assistance
of specialized third parties, if and when necessary, that
sufficient economically recoverable gas reserves have been

51
13.1.5

13.1.6

proved to support the demand for and the economic viability
of a pre-identified domestic Natural Gas project for a period
of at least twenty five (25) years under the pricing principles
specified under Section 13.1 and taking into account the
reimbursement included herein; and

(d) such reimbursement to the Contractor shall be made within

___(__) years, without interest, in equal quarterly

installments starting six (6) months after the date of adoption

by the Minister of the development plan for the particular

Natural Gas Discovery concerned. The Government may

elect to make reimbursements either in cash or in Crude Oil
valued pursuant to the provisions of Section 12.1.

If the Contractor decides, after discussions under Section 13.1.1 and
the completion of the appraisal program, that the Non-associated
Natural Gas Discovery is not a. Commercial Discovery, the
Government shall have the night t ped with further appraisal and
development of reservoirs" the Natural Gas
Y “Government may
ifocess and utilize or sell the Non-associated
0 ‘the Contractor provided,

shall bear all costs for any new fixtures and
quired for development, production,
fansportation, processing and utilization thereof,

(b) the production of Natural Gas shall not materially interfere
with other Petroleum Operations; and

(c) the rights of the Contractor under this Contract in respect of
reservoirs other than the identified Non-associated Natural
Gas reservoirs shall remain unaffected

If, after good faith discussions with the Minister under Section
13.1.1, the Contractor decides that there is no merit in appraising the
Non-associated Natural Gas Discovery, the Contractor shall, within a
period of six (6) months, submit to the Minister, a report justifying its
decision on the basis of at least the following factors:

(a) evaluation of possible reserves taking into account test results
of the Discovery Well and any other relevant information;

(b) market alternatives considered for the Non-associated
Natural Gas;
(c) investment and cost estimates, and

52
13.1.7

13.2

13.2.1

13.2.2

13.3

13.3.1

(d) economic reserves under different price assumptions.

If the Contractor fails to comply with these requirements withm a
period of one (1) year after the date of the Discovery, the Minister
may at his discretion terminate the nghts of the Contractor in respect
of the area, corresponding to the Non-associated Natural Gas
Discovery.

Where the Contractor decides after discussions under Section 13.1.1
and completion of the appraisal program, that the Non-associated
Natural Gas Discovery is not a Commercial Discovery, the
Contractor shall inform the Minister of its decision and where the
latter agrees with said decision, the provisions of Section 13.1.5

~.above -shall apply. If, however, the Minister disagrees with the

decision of the Contractor the Minister may refer the question for
resolution by an expert determination as provided in Section 16.2.1.

Associated Natural Gas

‘Contractor shall, nonetheless, have
tual Gas in accordance with generally
etroleum industry practice, provided the
Contractor denionstrites that the flaring is required for technical and
easeris-and the Minister approves it

the right to ae sucht]

If the Contractor determines to flare such Natural Gas, the
Government shall have the right to take such gas at no cost except to
compensate the Contractor for the additional costs to deliver the
Natural Gas to the Government.

If the Contractor and the Minister agree that the Associated Natural
Gas that is not required for Petroleum Operations may be
economically processed and utilized or sold other than in gas
recycling, reservoir pressure maintenance, gas lift or secondary
recovery operations, the Contractor and the Minister shall enter into
good faith negotiations for a separate agreement to govern the
processing, utilization and disposition or sale of the Natural a
concerned

Other Provisions
The development and production of Natural Gas, whether associated

or non-associated, shall be subject to this Contract. and the
Accounting Procedure attached hereto as Annex C as well as any

3

13.3.2

13.3.3

14.1

14.1.1

14.1.2

special agreement entered into between the Minister and the
Contractor pursuant to the provisions of Sections 13.1 and 13.2

However, the Minister and the Contractor may engage in good faith
negotiations to modify the provisions of Section VII on cost recovery
and production sharing in respect of Natural Gas, if the Minister
determines that special circumstances relating to Natural Gas
development and production which warrant such modification exist.

Except as otherwise agreed, the provisions of this Contract shall
apply mutatis mutandis to the production of Natural Gas, it being
agreed and understood that six thousand (6,000) cubic feet of Natural
Gas at a temperature of fifteen point fifty six degrees Celsius

~ (15.56°C) and standard atmospheric pressure of 1.01325 bar shall be

deemed to be equivalent to one (1) Barrel of Crude Oil. Natural Gas
liquids shall be treated as Crude Oil.

In the event that a Non-agsogiated Natural Gas Discovery is
produced, the Petroleum 1 Oper ions’Costs inqurred by the Contractor
and directly attributal ‘shall’ be"” ‘only recovered in
accordance with Se af thé production from that
Discovery, unl ‘made pursuant to this Section
otherwise pr

agree

The value of Nattiral. for all purposes shall be determined in
S provisions of Section 12.1

SECTION XIV: FINANCIAL AND FISCAL MATTERS AND

ACCOUNTING
Finances

The Contractor shall provide all funds necessary to conduct
Petroleum Operations, shall bear the sole financial risk in carrying out
such Petroleum Operations and shall, therefore, have an economic
interest in the development and production of Petroleum from the
Contract Area, except as otherwise provided in this Contract

(a) All payments under this Contract by the Contractor to the
Government shall be made in Dollars at a bank to be
designated by the Minister or, at the Contractor's election,
such other currency as is acceptable to the Minister

(b) All payments under this Contract by the Government to the
Contractor shall be in Dollars at a bank to be designated by
the Contractor or, at the Government's election, such other
currency as is acceptable to the Contractor.

54
14.1.3

14.2

14.2.1

14.2.2

14.3

14.3.1

(c) Except as otherwise expressly provided herein or stipulated in
any applicable legislation, all payments required to be made
pursuant to this Contract shall be made within thirty (30)
Days following the end of the Calendar Month in which the
obligation to make such payment occurs. After that point in
time any delayed payments shall bear interest at___ percent

%) per year.
per yt

Charges for services requested by the Contractor and actually
rendered by the Government or its administrative or political
subdivisions shall be made at the generally applicable rates for such
services.

~ Taxation

The Contractor and the Subcontractors shall be subject to, and
comply with, all income tax laws, afid regulations of Eritrea. The
e-payment, of tax obligations of

Foreign Exchange Control

The Contractor shall comply with the procedures and formalities
required by legislation and regulations relating to foreign exchange
in force from time to time in Eritrea, provided, however, that the
Contractor shall have the right to:

(a) open and keep one or more transferable or non-transferable
local currency accounts with the Commercial Bank of Enitrea.
Such local currency accounts shall be credited with:

(i) the proceeds of the conversion into local currency
pursuant to paragraph (c) below of funds deposited in
the external accounts referred to in paragraph (b)
below, and

(ii) amounts received in local currency, subject to

approval of the Bank of Eritrea as to the source of
origin;

55
(b)

(©)

@)

)

(f)

(g)

open and keep foreign currency account with the Commercial
Bank of Eritrea and freely dispose of the sums deposited
therein. Such account shall be credited only with sums
deposited in convertible currencies,

convert to local currency the foreign convertible currencies
acceptable to Eritrean banks at rates of exchange quoted by
commercial banks operating in Eritrea. Such rates shall not
be less favorable to the Contractor than the effective rate
applicable for similar transactions undertaken by any private
or State enterprise on the date of the transaction, .

open and freely maintain foreign bank accounts outside

Eritrea. Said bank accounts may be credited with funds from

any source, except that such accounts shall not be credited
with the proceeds of the sale of local currency without the
prior approval of the Bank of Eritrea. Except for funds
needed by the Contract ischarge its obligations in
Eritrea under this Conti? ¢ Contractor shall have the right

purdtiages.. Of goods and services necessary to carry ‘out
Pétroléum Operations hereunder,

freely repatriate abroad all proceeds from Contractor's
Petroleum Operations within Eritrea; and

pay directly outside of Eritrea from its offices abroad for
purchases or services for Petroleum Operations hereunder,
provided, however, that no such payments shall be made to
Eritrean citizens (whether natural or juridical) or to firms
using Eritrea as their main base of operations contrary to the ~
laws of Eritrea.

The foreign Subcontractors of the Contractor shall have the
same rights and obligations specified above as the Contractor

Any foreign Subcontractor of the Contractor or of any of its
Subcontractors shall be entitled to receive, outside Eritrea, the whole
or any part of their compensation provided, however, that such
foreign Subcontractor shall be required to bring into Eritrea such
freely convertible currencies to meet payments of Eritrean taxes and
other expenses.

56
14.3.3

14.3.4

14.3.5

14.4

14.4.1

14.4.2

15.1

15.1.1

All expatriate personnel of the Contractor, or of any of its
Subcontractors, shall be entitled to receive, outside Eritrea, the
whole or any part of their remuneration, provided that they shall be
required to bring into Eritrea such freely convertible currencies to
meet their living and other expenses.

The payment of principal, interest and/or costs due on funds and loans
in foreign currency shall not be made out of funds deposited in the
accounts opened and kept under Section 14.3.1(a) above.

The-Contractor and the Subcontractors shall each be required, within
thirty (30) Days after the end of each Calendar Quarter to submit to
the Bank of Eritrea with a copy to the Minister, a summary of all
curreney received, imported, remitted and maintained abroad
pursuant to Section 14.3.1 during the relevant Quarter. Such
summary shall be in the form required by the Bank of Eritrea.

e complete financial accounts and records in
-ounting Procedure Annex C hereto.

The Contractor shall
accordance with, the

The Mi ister shaifhave the right to audit the Contractor's books, in
the mannér-provided for in the Accounting Procedure Annex C
hereto.

SECTION XV: IMPORTS AND EXPORTS
Imports

Subject to the local purchase obligations of Section 3.5 and pursuant
to Article 21 of the Petroleum Proclamation, the Contractor and each
Subcontractor shall be entitled to import, into Enitrea, any and all
drilling, geological, geophysical, production, treating, processing,
transportation and other machinery and equipment necessary for
Petroleum Operations, including aircraft, vessels, vehicles and other
transportation equipment and parts therefor (other than sedan cars
and fuel therefor), fuels, chemicals, lubricants, films, seismic tapes,
house trailers, office trailers, disassembled prefabricated structures,
communication equipment, office equipment, furniture, appliances,
and Materials; and household equipment, furnishings, appliances, and
Matenals; and other Materials necessary for Petroleum Operations
free of import taxes, charges, duties, levies and imposts of any kind,

57

Seo

15.1.3

15.1.4

15.1.5

15.2

15.2.1

sy 7474

Noy/ae)

provided, however, that this shall not relieve the Contractor and the
Subcontractor from paying generally applicable charges to the
Government for services requested and actually rendered by any
appropriate Government agency.

Except as specified in this Contract and the Petroleum Proclamation,
all other imports by the Contractor, each Subcontractor and their
employees shall be subject to all generally applicable import duties
and taxes of Eritrea.

Any expatriate employee of the Contractor and Subcontractors may,
in accordance with prevailing regulations, import household goods
and personal effects including one (1) sedan car per employee within

. six (6), months of his arrival, free of import taxes, charges, duties,

levies and imposts of any kind, provided, however, that such
properties are imported for the sole use of the employee and his
family.

The exemption provided under.
imported items of the samy

n XV shall not apply to any

documentation;ti~physital item or items for which an exemption is or
has been provided. ‘under Section 15.1.4 to determine that such item
or items are being or have been imported solely for the purpose for
which the exemption was granted.

Exports

All items imported under Section 15.1 and taken out from Eritrea
shall be exempted from export duties and other taxes and duties
levied on exports, provided, however, that if these items are disposed
of within Eritrea, the Contractor, Subcontractors and. expatriate
employees, as the case may be, shall pay customs duties and taxes in
accordance with the applicable laws.

The Contractor may export from Eritrea exempt of all export duties
and other taxes levied on exports, the Petroleum produced from the
Contract Area to which the C ontractor is entitled in accordance with
the provisions of this Contract

Notwithstanding any other provision of this Contract, the Contractor
shall not make shipments of Petroleum produced from Petroleum
Operations in Eritrea to or through countries whose export
destinations are proscribed by the State

58
SECTION XVI: GOVERNING LAW AND DISPUTES

16.1 Governing Law

16.1.1 Without prejudice to Section 16.2 below, this Contract shall be
construed under, governed by and interpreted in accordance with the
laws of the State of Eritrea as of the Effective Date; provided that the
State’s sovereign right to legislate as it sees fit is no way restricted

by this provision.
16.1.2 ‘The Contractor undertakes to abide by all the laws and regulations in
~. force in Eritrea.
16.1.3 In the event after the Effective Date of this Contract the economic

benefits to be derived by a Party, ffom the Petroleum Operations
under this Contract are subst affected by, the promulgation of

in order to ensure that the
‘onomic condition it would

16.2

i agréé'that in the event a dispute arises between them on
the mattersaddressed in Sections 5.1 6, 5.3.3, 5.4.2.3, 12.1.1 and
13.1.7 of this Contract, the issues in dispute shall be submitted for
international expert determination in accordance with the Rules of
Technical Expertise of the International Chamber of Commerce.

16.2.1

16.2.2 Except as otherwise provided in this Contract, if, during the term of
this Contract or thereafter, any difference or dispute arises with
respect to the construction, meaning or effect of this Contract or
arising out of or related or in connection with this Contract or
concerning the rights and obligations hereunder, which difference or
dispute cannot be mutually resolved by the Parties within ninety (90)
Days, either Party shall have the right to submit the difference or
dispute to a formal settlement process under this Section 16.2.2

16.2.2.1 The difference or dispute referred to under Section 16.2.2 shall be
finally settled by arbitration in accordance with the Arbitration Rules
of the United Nations Commission on Intemational Trade Law as at
present in force.

16.2.2.2 This arbitration, including the rendering of the award, shall take place
in Asmara, Eritrea, and shall be in English. The decision of the
majority of the arbitrators shall be final and binding upon the Parties.

59
16.2.2.3

16.3

16.3.1

Any decision of the arbitrators may be presented for enforcement
before any court having local and material jurisdiction

The number of arbitrators shall be three (3) and they shall be
appointed as follows:

(a) each Party shall appoint one (1) arbitrator and notify the
other Party of such appointment and those two (2) arbitrators
shall appoint the third arbitrator. The third arbitrator shall be
fluent in English, of a nationality different from that of either
of the Parties, and shall serve as the President of the
Arbitration Tribunal;

*~ (b) if any of the arbitrators shall not have been appointed within

thirty (30) Days after receipt of written request to do so,
either Party may request, in writing, of to
appoint the arbitrator or arbitrators not yet appointed and to
designate an arbitrator.{ ¢ ., of the Arbitration
Tribunal. The

ne

shall promptly notify the Parties of any
appointinent or designation made by him pursuant to the
aforesaid request. The experts’ fees and expenses, and the
costs associated with an appointment, if any, made by the

of shall be borne equally by the
Government and the Contractor; and

(c) if the arbitrator fails or is unable to act, his successor shall be
appointed in the same manner as the arbitrator whom he
succeeds

Force Majeure

Lack of compliance by any of the Parties with any obligation or
condition stipulated in this Contract shall, except for the payment of.
monies due, shall be excused during the time and to the extent that
the said non-compliance is caused by Force Majeure

An event shall be considered Force Majeure if it meets the following
conditions.

16.3.1.1 It has the effect of temporarily or permanently
preventing either of the Parties from carrying out its
obligations under the Contract; and

66
16.3.2

16.3.3

16.3.4

Gest

16.3.1.2 — Itis:

- either enforceable and beyond the control of the Party which
declares Force Majeure and is not the result of its
negligence or omission; or

- unavoidable and beyond the control of the Party which
declares Force Majeure and is not the result of its
negligence or omission.

A Force Majeure occurrence includes, without limitation, riots,
strikes, wars (declared or undeclared), insurrections, rebellions,
terrorist acts, civil disturbances, orders of any Governmental
authority, whether such authority be actual or assumed, natural
phenomena or calamities or “acts of God"; provided, however, that
the inability to obtain equipment, supplies, or fuel shall not be a cause
of Force Majeure. “

Failure to effect par hall never be exonerated

by the defense of Force Majeur

any obligation or condition herein
rce Majeure it shall notify the other Party in
‘possible (in any case not later than fourteen
(14) Days after event) giving the reason for its non-compliance,
particulars, of ; Force Majeure and the obligation or condition
affected. The Party affected by the Force Majeure shall keep the other
Party informed from time to time of the evolution of the Force
Majeure occurrence and shall promptly notify the other as soon as the,
Force Majeure has been removed and no longer prevents it from
complying with its obligation or condition and shall thereafter resume
compliance with such obligation or condition as soon as possible.

If either Party-cannot com
stipulated because of Fc
writing as prompt

Any period during which compliance with any contractual obligation
or condition is rendered impossible because of Force Majeure shall
be added to the period laid down in this Contract for compliance with
such obligation or condition.

The Party which has given the notice of Force Majeure shall do all
that is reasonably within its power to remove such cause, and shall
keep the other Party informed of its efforts in that direction, except
that no Party shall be required to settle any labor dispute against its
best judgment

Where a Force Majeure situation continues for more than ninety (90)
Days the Parties shall meet to review the situation and its implications
for Petroleum Operations and to discuss the appropriate course of
action in the circumstances.

61
171

17.1.1

17.1.2

SECTION XVII: GENERAL
Confidentiality

Subject to the provisions of Article 24 of the Petroleum Regulations,
all information and data made available or obtained under this
Contract shall be and remain confidential among the Parties during the
term of this Contract and for two years thereafter, and a Party shall
not, during such period, without prior written consent of all Parties
which consent shall not be unreasonably withheld, disclose such
information and data to any entity which is not a Party to this

.. Contract except that a Party may disclose, without having obtained

prior written consent, such information and data, but only insofar as is
reasonably required to:

(a) Affiliates;
(b)
()
(3)

disclosing P:

(e) ai ont 1 ictér of a Party in connection with technical studies
pertaifiing to reserves underlying the Contract Area or a
portion thereof;

(f) an entity which is engaged with a Party in good faith
negotiations for the acquisition of all or a part of the
Participating Interest of such Party, and

(g) legal counsel, accountants, other professional consultants,
underwriters, lenders, and agents.

In each case, the Party shall obtain a written commitment from the
Party to whom the disclosure is made guaranteeing that such
information and data will. be held in strict confidence. This
requirement is waived in the case of a stock exchange as in (c) above:

Notwithstanding the provisions of Section 17.1.1, the Minister may
use any information supplied, for the purpose of preparing and
publishing any reports and returns required by law, and for the
purpose of preparing and publishing reports and surveys of a general
nature.

62
17.1.3

17.2

17.2.1

17.3

17.3.1

17.3.2

The Minister may publish any information of a geological, scientific
or technical nature which relates to a surrendered area at any time
after the surrender and in any other case, three (3) years after the
information was received unless the Minister determines, after
representations by the Contractor, that a longer period shall apply.

Waiver

Performance of any condition or obligation to be performed
hereunder shall not be deemed to have been waived or postponed
except by an instrument in writing signed by the Party which is
claimed to have granted such waiver or postponement.

». No waiver by any Party of any one or more obligations or defaults by

any other Party in the performance of this Contract shall operate or be
construed as a waiver of any other obligations or defaults whether of
a like or of a different character.

Notices

. authorized representative of the Party for

delivered by hand-
3 téred mail, cable, telex, or facsimile as follows:

whom intended;

(a) If tothe Ministry: | Minister of Energy and Mines

Government of the State of Eritrea
Facsimile 291-1-127652
P.O. Box 5285, Asmara, Eritrea

(b) If to the Contractor :

Facsimile:
P.O. Box

Either Party may designate, in writing, in conformance with the
above, another address at which it should receive all future notices,
requests, demands and other-communications required or permitted
to be made or given under this Contract :

All notices, requests, demands and other communications required or
permitted to be made or given under this Contract shall be in English
All reports, agreements or other documents produced by the
Contractor in connection with this Contract shall be in English

A notice shall be effective upon receipt

63
17.4 Headings and Amendments

17.4.1 Headings are inserted in this Contract for convenience only and shall
not affect the construction or interpretation hereof.

17.4.2 This Contract shall not be amended, modified or supplemented except
by an instrument in writing signed by the Parties.
SIGNED oa the day and year first above written.
For the STATE of ERITREA For Petroleum Company
By: By:
T

The Minister of Energy and Mines

ANNEX A: COORDIN.

ANNEX B: MAP OF THE CONTRACT AREA

64
ANNEX C: ACCOUNTING PROCEDURE

PARAGRAPH C. 1: GENERAL PROVISIONS

Cl Purpose

CALA To classify expenditures, define Allowable Petroleum Operations
Expenditures, and prescribe the manner in which the Contractor's
accounts shall be prepared and approved. This Accounting Procedure
is without prejudice as to whether the Contractor may deduct the
said amounts in computing its net income from Petroleum Operations
for‘purposes of the Petroleum Tax Proclamation.

The Allowable Petroleum Operations Expenditures shall reflect the
actual costs, direct and indirect, of carrying out the Petroleum

Petroleum Operations un

Accounts and rec
but not limited t

Operations. There shall never be any ‘profit element in any of the

sr this. Contract.

s Are required for several purposes, including,

(a) reporting to the Minister expenditures and receipts;

(b) reporting actual expenditures to the Minister for
comparison with minimum exploration obligations;

(c) calculating royalties;

(d) calculating cost recovery and production sharing as
set forth in the relevant Sections of the Contract;

(e) calculating income taxes;

(f) preparation of the annual balance sheet and profit and
loss account; and :

(g) any other requirements under the Contract

C.1.1.2 The Contractor may act as agent for the Government or for any other

party in a number of matters. In such cases, the Minister shall

65
separately determine, as appropriate, in consultation with the
Contractor, the requisite Accounting Procedures. Such cases may
include, but not be limited to, sales of Petroleum on behalf of the

Government.

C.1.2 Definitions

For purposes of this Accounting Procedure the terms used herein
which are defined in the Contract shall have the same meaning when
used in this Accounting Procedure.

"The Contract" means the Contract for Petroleum Exploration,
Development and Production in Blocks by and between

the Government of Eritrea and Company: dated, of
which this Accounting Procedure forms a part.

"Material" means personal property (inckt
equipment and supplies) acquired ai
Operations. 7
“Parent Company " mi paris

assignees. :

C.1.3 Inconsistency

ing , but not limited to,
eld for use in Petroleum

and its successors and

In the event of.arly intonsistency or conflict between the provisions

of this Accounting

“Procedure and the other provisions of the

Contract, the’other provisions of the Contract shall prevail

C.1.4 Accounting Records and Reports

C141

C.1.4.2

During the term of the Contract, the Contractor
shall maintain in Asmara or such other location in
Eritrea designated by the Contractor, complete
accounts, books and records of all revenues, costs
and expenses related to Petroleum Operations
hereunder in accordance with generally accepted
Accounting Procedures and standards in the
international petroleum industry and in accordance
with the charts of accounts agreed under paragraph
C.1.4.2 below

Within sixty (60) Days of the Effective Date of the
Contract, the Contractor shall submit to and discuss
with the Minister a proposed outline of charts of
accounts, books, records and reports. which outline
shall be in accordance with generally accepted
accounting practices used in the international

petroleum industry for production sharing contract

66
C.1.4.4

or joint venture operations, as the case may be. Within
ninety (90) Days of receiving the above submission,
the Minister shall either provide written notification of
its approval of the proposal or Tequest in writing
revisions to the proposal. Within one hundred and
eighty (180) Days after the Effective Date of the
Contract, the Contractor and the Minister shall agree
on the outline of charts of accounts, books, and
records and reports which shall describe the basis of
the accounting system and procedures to be
developed and used hereunder. Following such
agreement, the Contractor shall expeditiously prepare
and provide the Minister with formal copies of the
comprehensive charts of accounts and manuals
related to the accounting, recording and reporting
functions, and procedures which are, and shall be,
observed under the Conir:

roduetion Statement (see paragraph
€6 of this Accounting Procedure).

Value of Production and Pricing
Statement (see paragraph C.7 of this
Accounting Procedure).

(c) Profit Share Account Statement (see
paragraph C.8 of this Accounting
Procedure).

(d) Statement of Expenditures and
Receipts (see paragraph C.9 of this
Accounting Procedure)

(e) Final End-of-Year Statement (see
paragraph C.10 of this Accounting
Procedure)

(f) Budget Statement (see paragraph C.11
of this Accounting Procedure)

All reports and statements shall be prepared in accordance
with the Contract, the laws of Eritrea, and where there are
no relevant provisions of either of these, in accordance with
generally accepted practices in the international petroleum
industry

67
C15

C.1.6

C.1.6.1

C.1.6.2

C.1.6.3

C.1.6.4

CG

C.1.6.6

C.1.6.7

Language and Units of Account

Unless otherwise agreed, all accounts, records, books and
reports shall be maintained and prepared in the English
language and shall be recorded in Dollars. Where necessary
for clarification, the Contractor may also maintain accounts
and records in other languages and currencies.

Audit and Inspection Rights of the Government

The Contractor shall appoint an auditor, approved by
the Minister, to audit, annually, the accounts and
records, including production records of the
Petroleum Operations and report thereon. The cost
of such audit shall be borne by the Contractor.

The Minister, upon at ie ist fifteen (15) Days advance
ontractor, shall have the right
nal business hours, all

wdits in respect of the Exploration Period shall be
onducted in Asmara or other designated location in
Eritrea.

There shall be one audit in respect of the initial term
of the Exploration Period and one audit in respect of
each extension of the Exploration Period. Such audits
shall be commenced within six (6) months of the end
of the relevant period

Following the end of the Exploration Period,
Government audits shall be conducted annually. Such
audits shall commence within a period of two (2)
years following completion of the year under audit

The costs of any audits conducted for the
Government within Eritrea shall be borne by the
Contractor as a Petroleum Operations Expenditure

Any audit exceptions shall be made in writing and
notified to the Contractor within one hundred and
eighty (180) Days, following completion of audit in
question (which audit shall be recorded in an

68
C.1.6.8

C.1.6.9

C.1.6.10

C1611

exchange of letters between the Contractor and the
Minister), and failure to give such written exception
within such time shall be deemed to be ‘an
acknowledgment of the correctness of the
Contractor's books and accounts

For purposes of auditing, the Government may
examine and verify all charges and credits relating to
the Petroleum Operations, such as books of account,
accounting entries, material records and inventories,
vouchers, payrolls, invoices and any other documents,
correspondence and records considered necessary by
the Government to audit and verify the charges and
credits. Furthermore, the auditors shall have the right
in connection with such audit, to visit and inspect at
reasonable times, all sites, plants, _ facilities,
warehouses and offices”6f the Contractor directly or

ie right to obtain an audit
térnationally recognized firm of

or's statutory. auditor. The costs of such
shall be charged to Petroleum Operations

The Contractor shall respond to any notice of
exception under paragraph C.1.6.7 within ninety (90)
Days of the réceipt of such notice. Where the
Contractor has , after the said ninety (90) Days, failed
to respond to a notice of exception, the exception
shall prevail

All agreed adjustments resulting from an audit and all
adjustments required by prevailing exceptions shall be
promptly made in the Contractor's accounts and any
consequential adjustments to payments due to the
Government shall be made promptly

If the Contractor and the Minister are unable to reach
final agreement on proposed audit adjustments they
may, by mutual agreement, refer their dispute for a
binding exper determination in accordance with the
provisions of Section 16.2.1 of the Contract. When
issues are outstanding with respect to an audit, the

69
“C17

C171

C.1.7.2

C.1.8

C.1.9.

Contractor shall maintain the relevant documents and
permit inspection thereof until the issue is resolved

Payments

All payments between the Parties shall, unless otherwise
agreed, be in Dollars and be made through a bank designated
by each receiving Party.

All sums due by one Party to the other under the Contract
during any month shall, for each Day such sums are overdue
during such month, bear interest compounded daily at the

» LIBOR rate plus percent (___%).

Arm's-Length Transactions

Unless otherwise specifically prévided for in the Contract, all
transactions giving rise to venues, costs or expenses which
‘ k uats, records and
fainéd or submitted hereunder shall be
gth or on, stich ‘a basis as will assure that

conducted at.
all such

parties.

Currency Exchange Rates

The book-keeping exchange rate shall be established monthly,
based on the arithmetic average of the closing buy and sell rates
for the Dollar against the Eritrean currency unit for the last
working Day of the preceding month, as published by the Bank
of Eritrea.

The book-keeping exchange rate of the last working Day of
each Calendar Month shall be used for exchange transactions
and for the purpose of determining the counter value of Dollars
in the Eritrean currency unit for the next succeeding month and
for subsequent months, until changed in accordance with the
following provisions. The book-keeping exchange rate shall be
changed when the arithmetic average of the closing buy and sell
rates for any subsequent Calendar Month varies from the
currently applicable book-keeping exchange rate by more than
one percent (1%) higher or lower.

The book-keeping exchange rate for all expenditures or credits

received which are denominated in a currency other than Dollars
or the Eritrean currency unit shall be the rate established using

70
C.1.10

C.1.11

C12

Contractor's standard translation policy. This rate will be used
in all applicable reports, accounts and accounting statements

All exchange gains or losses will be charged to Petroleum
Operations Costs.

Revision of the Accounting Procedure

By mutual agreement between the Government and the
Contractor this Accounting Procedure may be revised from time
to-time by a document in writing signed by the Parties.

Accrual Basis

All books and accounts shall be prepared on an accrual basis.
Revenues shall be attributed to the accounting period in
which they are eared, and ‘c. sts and expenses to the
accounting period in which:they“are incurred, without the
need to distinguish ethar Cash is recover d..or disbursed in
connection with. ticular transat Costs and expenses

Values and Treatments

Values and treatments proposed by the Contractor relating to
all costs and expenses shall be subject to challenge by
Government in the course of audit to ensure that they are in

. accordance with the provisions of this Accounting Procedure.
Upon request by the Minister or its representative, the
Contractor shall present all records and original documents
supporting such costs or expenses, such as invoices, cash
vouchers, debit notes, price lists or similar documentation
verifying the values and treatment proposed

PARAGRAPH C.2 : CLASSIFICATION, DEFINITION AND

C.2.1

ALLOCATION OF COSTS AND EXPENDITURES
Segregation of Expenditures

Expenditures shall be segregated in accordance with the
purposes for which such expenditures are made. The

74
(G77)

purposes which shall qualify are those which have been
included in the approved work program and work program
budget for the year in which the expenditure is made and
other items which have been agreed to by the Parties from
time to time. All expenditures allowable under paragraph C.3
relating to Petroleum Operations shall be classified, defined
and allocated as set out below. Expenditure records shall be
maintained in such a way as to enable proper allocation to
each Field in the event of a Commercial Discovery.

Exploration Expenditures

Exploration Expenditures are all direct and allocated indirect
expenditures incurred in the search for Petroleum in an area
which is, or was at the time when such costs were incurred,
part of the Contract Area including:

geochemical, paleontological,
seismic surveys and

Aatier , supplies, and services used in
ells with the object of finding Petroleum
praisal Wells provided such Wells are not
wripleted as producing Wells.

C.2.2.4 Facilities used solely in support of the purposes
described in paragraphs C.2.2.1, C.2.2.2 and
C.2.2.3. above, including access roads and
purchased geological and geophysical information,
all separately identified

C.2.2.5 That portion of all Service Expenditures and that
portion of all General and Administrative
Expenditures allocated to Exploration
Expenditures as determined by the proportionate
share of total Petroleum Operations Costs
(excluding General and Administrative
Expenditures and Service Expenditures)
represented by all other Exploration Expenditures

C.2.2.6 Any other expenditures incurred in the search for
and appraisal of Petroleum after the Effective Date
but prior to Initial Regular Production of the
relevant Field and not covered under paragraph
C.2.3.

72
C.2.3

C.2.4

Development Expenditures

Development Expenditures shall consist of all expenditures”
incurred in

C.2.3.1 Drilling Wells which are completed as
producing Wells and Drilling Wells for
purposes of production from a Field whether
these Wells are dry or producing and drilling
Wells for the injection of water or gas to
enhance recovery of Petroleum.

C.2.3.2 Completing Wells by way of installation of
: casing or equipment or otherwise after a Well
has been drilled for the purpose of bringing the
Well into use as a producing Well or as a
Well for the injéction of water or gas to

enhance recovety of Petroleum.

étioleum production,
Tage facilities such as
lines, production and
wellhead — equipment,
C equipment, enhanced recovery
eins, offshore platforms, Petroleum
‘orage facilities, export terminals and piers,
“harbors and related facilities, and access roads
for production activities.

C233

C.2.3.4 Engineering and design studies for facilities
referred to in paragraph C.2.3.3

C.2.3.5 That portion of all Service Expenditures and
that portion of all General and Administrative
Expenditures allocated to Development
Expenditures as determined by the
proportionate share of total Petroleum
Operations Expenditures (excluding General
and Administrative Expenditures and Service
Expenditures) represented by all other
Development Expenditures.

Operating Expenditures

Operating Expenditures are all expenditures incurred in
Petroleum Operations after Initial Regular Production which
are other than Exploration Expenditures, Development
Expenditures, General and Administrative Expenditures and
Service Expenditures. The balance of Genera] and

73
C.2.5

C.2.6

Administrative Expenditures and Service Expenditures not
allocated to the Exploration Expenditures or Development
Expenditures shall be allocated to Operating Expenditures.

Service Expenditures

Service Expenditures are expenditures in support of
Petroleum Operations including warehouses, piers, marine
vessels, vehicles, motorized rolling equipment, aircraft, fire
and security stations, workshops, water and sewerage plants,
power plants, housing, community and recreational facilities
and furniture, tools and equipment used in these activities.
Service Expenditures in any Calendar Year shall include the
costs incurred in such year to purchase arid/or construct the
said facilities as well as the annual costs of maintaining and
operating the same. All Service Expenditures shall be
regularly allocated as specified, in paragraphs  C.2.2.5,

separately showrt.
Service Expei

respect of shared facilities
“to Petroleum Operations
S in'the Statement of Expenditures
and Receipts listed in paragraph C.1.4.3(d)

General-and Administrative Expenditures are direct and
indirect overhead as described in paragraphs C.2.6.1 and
C262:

C.2.6.1 Direct Overhead

Direct Overhead covers all main office, field office
and general administrative expenditures of the
Contractor and its Affiliates in the State of Eritrea
including but not limited to supervisory, accounting
and employee relations services

Services performed outside Eritrea by the
departments of the Contractor and its Affiliates
which directly benefit Petroleum Operations under
the Contract shall be charged as direct costs in
accordance with paragraph C.3 of this Annex C

C.2.6.2 Indirect Overhead

Indirect Overhead covers an annual overhead charge
for indirect services rendered by the Contractor’s

74
Affiliates outside Eritrea to support and manage
Petroleum Operations under the Contract (Affiliate
overhead)
cover the actual cost incurred for indirect services
rendered by those functions of Contractor’s Affiliates

which:

Affiliate overhead will be deemed to

(i) cannot, without unreasonable effort and/or
expenditure or without the release of
confidential data proprietary to Contractor’s
Affiliates be charged under any other Section
of this Annex C; and

(ii) are properly allocable to Petroleum Operations
under the Contract.

In respect of the indire
Affiliates, as described .above, the Contractor shall

C.2.6.2.2

direct costs of Contractor’s

“Contractor shall be entitled to an
annual charge based on a sliding scale
percentage and charged monthly _ to
Petroleum Operations. The basis for
applying this percentage shall be the
total of Allowable Petroleum

Exploration Expenditures during each,
Calendar Year or fraction thereof less
expenditures which have been subjected
to the four percent (4%) fee, referred to
in paragraph C.3.1.8(b). The sliding
scale percentage shall be calculated as
follows:

- For the first four million Dollars ___ %
- For the next four million Dollars %
- Over eight million Dollars __%

The foregoing percentages may be
reviewed but not more often than
annually, and any approved adjustment
shall be made, prospectively

Indirect Development and Production
Operations - Overhead
The overhead rates applicable to
Development and Production Operations
shall be agreed upon between- the
Parties in due course and shall
incorporate the following guidelines

(a) The indirect rates and related
calculation method for
Development and Production
Operations shall be agreed to
between the Parties: prior to
submission of the first annual
budget for those phases of
operations.

(b) The maximum percentage rates may
ed by mutual agreement not

p possess reasonably
able cost estimates for the Field.

(c) The Contractor must budget for
overhead charges.

C.2.6.3 All General and Administrative Expenditures shall be regularly
allocated as specified in paragraphs C.2.2.5, C.2.3.5 and C.2.4
to Exploration Expenditures, Development Expenditures and
Operating Expenditures, respectively.

PARAGRAPH C.3: COSTS, EXPENSES, EXPENDITURES AND
CREDITS OF THE CONTRACTOR

C.3.1 Costs Allowable Without Further Approval of Government

Petroleum Operations Costs incurred by the Contractor
pursuant to the Contract as classified under the headings
referred to in paragraph C.2 shall be allowable for the
purpose of Section 7 of the Contract (except to the extent
provided in paragraph C.4.2.2 or elsewhere in_ this
Accounting Procedure), subject to audit as provided for
herein

76
C311

C.3.1.2

Surface Rights

All direct costs necessary for the acquisition, renewal or
relinquishment ‘of surface rights acquired and maintained in
force for the purposes of the Contract.

Labor and Associated Labor Costs

(a)

(b)

(c)

Contractor's locally recruited employees based in
Eritrea

Costs of all Contractor's locally recruited employees
who are directly engaged in the conduct of Petroleum
Operations under the Contract in the Territory of
Eritrea. Such costs shall include the costs of employee
benefits and Government benefits for employees and
levies imposed on thé. ‘Contractor as an employer,
transportation __an elocation .costs within the
ployee and such

Assigned Personnel

Costs of salaries and wages including bonuses of the
Contractor's employees directly and necessarily
engaged in the conduct of the Petroleum Operations
under the Contract, whether temporarily or
permanently assigned, irrespective of the location of
such employees, it being understood that in the case
of those personnel only a portion of whose time is
wholly dedicated to Petroleum Operations under the
Contract, only that pro-rata portion of applicable
salaries, wages, and other costs as specified in
paragraphs C.3.1.2(c), (d), (e), (f) and (g), shall be
charged and the basis of such pro-rata aHocation shall
be specified.

The Contractor's costs regarding holiday, vacation,
sickness and disability benefits and living and housing
and other customary allowances applicable to the
salaries and wages chargeable under paragraph
C.3.1.2(b) above

77
(d)

(e)

©

)

(h)

Expenses or contributions made pursuant to
assessments or obligations imposed under the laws of
Eritrea which are applicable to the Contractor's cost
of salaries and wages chargeable under paragraph
C.3.1.2(b) above.

The Contractor's cost of established plans for
employees' group life insurance, hospitalization,
pension, stock purchase, savings, bonus, and other.
benefit plans of a like nature customarily granted to
the Contractor's employees, provided however that
such costs are in accordance with generally accepted
standards in the international petroleum industry,
applicable to salaries and wages chargeable to
Petroleum Operations under paragraph C.3.1.2(b)

above.

es “Where and when they are paid
erit for employees,
standard

Personal incomé

ransportation and travel expenses of
the Contractor, including those made

iwding their families and personal effects, assigned

“to the Territory of Eritrea and whose salaries and

wages are chargeable to Petroleum Operations under
paragraph C.3.1.2(b) above.

Actual transportation expenses of personnel
transferred to Petroleum Operations from their
country of origin shall be charged to the Petroleum
Operations... Transportation expenses of personnel
transferred from Petroleum Operations to a country
other than the country of their origin shall not be
charged to the Petroleum Operations. Transportation
cost as used in this Section shall mean the cost of
freight and passenger service, meals, hotels, insurance
and other expenditures related to vacation and
transfer travel and authorized under the Contractor's
standard personnel policies. The Contractor shall
ensure that all expenditures related to transportation
costs are equitably allocated to the activities which
have benefited from the personnel concerned

Reasonable personal expenses of personnel whose
salaries and wages are chargeable to Petroleum

78
C.3.1.3

(expe

Operations under paragraph C.3.1.2(b) above and for
which expenses such personnel are reimbursed under
the Contractor's standard personnel policies. In the
event such expenses are not wholly attributable to
Petroleum Operations, the Petroleum Operations shall
be charged with only the applicable portion thereof,
which shall be determined on an equitable basis.

Transportation and Employee Relocation Costs

The cost of transportation of employees, equipment, materials
and supplies other than as provided in paragraph C.3.1.2(g)
necessary for the conduct of the Petroleum Operations under
the Contract along with other related costs such as, but not
limited to, import duties, customs fees, unloading charges,
dock fees, and inland and ocean freight charges.

Charges for Services

(a)

fants, utilities, and other services
“the conduct of the Petroleum
under the Contract performed by third
ieS other than an Affiliate of the Contractor
rovided that the transactions resulting in such costs

‘are undertaken pursuant to paragraph C.1.8

(b) Affiliates of Contractor

1 Professional and Administrative Services
Expenses - cost of professional and
administrative services provided by any
Affiliates of the Contractor for the direct
benefit of Petroleum Operations, including
but not limited to, services provided by the
Production, Exploration, Legal, Financial,
Insurance, Accounting and Computer Services
Divisions other than those covered by
paragraphs = C.3.1.4(b)2, C:3.1.6 and
C.3.1.8(b) which the Contractor may use in
lieu of having its own employees. Charges
shall reflect the cost of providing their services
and shall not include any element of profit and
shall be no less favorable than similar charges
for other operations carried on by the
Contractor and its Affiliates and shall not be

79
higher than rates charged by third parties for
like services. The chargeout rate shall include
all costs incidental to the employment of such
personnel. Where the work is performed
outside Eritrea, the daily rate shall be charged
from the date such personnel leave the town
where they usually work in Eritrea up to their
return thereto, including Days which are not
working Days in the country where the work
is performed, excluding any holiday
entitlements derived by such personnel from
their employment in Eritrea.

Scientific or Technical Personnel - cost of
scientific or technical personnel services
provided by any Affiliate of the Contractor
for the direct benefit Petroleum
Operations, which cost, shall ‘bg charged on a
cost of service basi ill."

service . :
qualifications. Unless the work to be done by
‘eoveréd by an approved
‘program, the Contractor
e work by such personnel
without approval of the Government.

Equipment and Facilities - costs related to the
use of equipment and facilities owned and
furnished by the Contractor's Affiliates, at
rates commensurate with the cost of
ownership and operation; provided, however,
that such rates shall not exceed those currently
prevailing for the supply of like equipment and
facilities on comparable terms in the area
where the Petroleum Operations are being
conducted. The equipment and facilities
referred to herein shall exclude major
investment items such as (but not limited to)
drilling rigs, producing platforms, oil treating
facilities, oil and gas loading and
transportation systems, storage and terminal
facilities and other major facilities, rates for
which shall be subject to separate agreement
with the Government

80
(Ohi)

(exh 5)

C.3.1.7

C3.1.8

Communications

Cost of acquiring, leasing, installing, operating, repairing and
maintaining communication systems including radio and
microwave facilities between the Contract Area and the
Contractor's nearest base facility

Office, Shore Bases and Miscellaneous Facilities

Net cost to the Contractor of establishing, maintaining and

.operating any office, sub-office, shore base facility,

warehouse, housing or other facility directly serving the
Petroleum Operations. If any such facility renders service to
contract areas other than the Contract Area, the net costs
thereof shall be allocated on an equitable basis.

Ecological and Environment

) iEveys as may be required by
uthorities. In addition, costs to provide or have
ntaifiment and removal equipment plus
contro] and cleanup and_ resulting

Material Costs

Costs of Materials and supplies, equipment, machines, tools
and any other goods of a similar nature used or consumed in
Petroleum Operations subject to the following:

(a) Acquisition - the Contractor shall only supply or
purchase Materials for use in Petroleum Operations
that may be used in the foreseeable future. The
accumulation of surplus Materials shall be avoided so
far as is reasonably practicable and consistent with
efficient and economical operations. Inventory levels
shall, however, take into account the time lag for
replacement, emergency needs, weather conditions
affecting operations and similar considerations;

(b) Components of costs, arm's-length transactions -
except as otherwise provided in paragraph C.3.1.8(d)
below, Material for use in Petroleum Operations
under the Contract shall be purchased by the
Contractor in arm's length transactions in the open

81
(©)

(d)

market (net cost). The net cost of Material shall
include invoice price less trade and cash discounts, if
any, plus purchase and procurement fees, plus freight
and forwarding charges between point of supply and
point of shipment, freight to port of destination,
insurance, taxes, customs duties, consular fees, excise
taxes, other items chargeable against imported
Material and, where applicable, handling and
transportation expenses from point of importation to
warehouse or operating site. Where an Affiliate of the
Contractor has arranged the purchase and coordinated
the forwarding and expediting effort, a fee equal to
four percent (4%) of the value of the Materials shall
be added to the cost of the Materials purchased;

Inventory Accounting- Material costs will be charged
to the inventory when title passes to the-Contractor
and will be charged to Petroleum. Operation costs

Material purchagéd. from Affiliates of the
Contractor or tran8ferred froin ‘ether’ activities of the
Contractor to or from; Pet m Operations under
this Contract shall be: and charged or credited
at the prices speci din paragraphs C.3.1.8(d)1,
C.3.1.8(d)2 and C,3.1.8(d)3_ hereof:

1. New Material (Condition “A”) shall be
valued at the current net cost as determined ,
in accordance with paragraph C.3.1.8(b).

2. Used Material (Conditions “B”, “C” and
“—D”):

(a) Material which is in -sound and
serviceable condition and is suitable for
reuse without repair or reconditioning
shall be classified as Condition “B”
and priced at seventy-five percent
(75%) of such new purchase net cost
at the time of transfer;

(b) Material not meeting the requirements
of paragraph C.3.1.8(d)2(a) above, but
which can be made suitable for use
after being repaired or reconditioned,
shall be classified as Condition “C” and
priced at fifty percent (50%) of such

82
(c)

new purchased net cost at the time of
transfer. The cost of reconditioning
shall also be charged to the
reconditioned Material provided that
condition “C” price plus the cost of
reconditioning does not exceed the
condition “B” price; and provided that
Material so classified meet the
requirements for condition “B”
Material upon being repaired or
reconditioned; and

Material which cannot be classified as -
Condition “B” or Condition “C” shall
be classified as Condition “D” and
priced at a value commensurate with

"Material is temporary and its

service to’ Petroleum Operations under the
Contract does not justify the reduction in
price as provided for in paragraph C.3.1.8 (d),
2(b) hereof, such Material shall be priced on a
basis that will result in a net charge to the
accounts under the Contract consistent with
the value of the service rendered.

Premium prices - whenever Materials is not
readily obtainable at published or listed prices
because of national emergencies, strikes or

other

unusual causes over which the

Contractor has no control, the Contractor may
charge Petroleum Operations for the required
Material at the Contractor's actual cost
incurred in providing such Material, including
the cost of making the Material suitable for
use, and in moving it to the Contract Area,
provided notice in writing is furnished to the
Minister of the proposed charge prior to
charging Petroleum Operations for such

83
C.3.1.9

C.3.1.10

C3111

Material and the Minister shall have the right
to challenge the transaction on audit.

5 Warranty of Material furnished by the
Contractor - The Contractor does not warrant
the Material furnished by the Contractor for
Petroleum Operations. The Contractor shall
secure warranty from the vendor, as is
customary in the international oil and gas
industry, for the purchase of new Material
furnished for Petroleum Operations. In case
of defective Material, credit shall not be
passed to Petroleum Operations until
adjustment has been received by the
Contractor from the manufacturers of the
material or their agents.

kind and nature levied ‘by. any’ governmental or taxing
authority, iA ‘connection-with’the Contractor's activities under
the Contract and |. directly by the Contractor (except
¢ is expressly provided in the Contract) and
of payments made under the provisions of Section VII of the

Insurance and Losses

Insurance premiums and costs incurred for insurance pursuant
to the Contract and the Petroleum Regulations provided that
such insurance is customary, affords prudent protection
against risk and is at a premium no higher than that charged
ona competitive basis by insurance companies which are not
Affiliates of the Contractor. Except in cases of failure to
insure where insurance coverage is required pursuant to
Article 30 of the Petroleum Regulations, actual costs and
losses incurred shall be allowable to the extent not made
good by insurance. Such costs may include, but are not
limited to, repair and replacement of property in the Contract
Area resulting from damages or losses caused by fire, flood,
storm, theft, accident or such other cause

Legal Expenses
All reasonable costs and expenses resulting from the handling,

investigating, asserting, defending, or settling of any claim or
legal action necessary or expedient for the procuring,

84
C.3.1.12

C.3.1.13

C.3.1.14

C.3.1.15

C.3.2

perfecting, retention and protection of the Contract Area, and
in defending or prosecuting lawsuits involving the Contract
Area or any third party claim arising out of Petroleum
Operations under the Contract, or sums paid in respect of
legal services necessary for the protection of the joint interest
of the Government and the Contractor shall be allowable
Such expenditures shall include, without limitation, attorney's
fees, court costs, costs of investigation, and procurement of
evidence and amounts paid in settlement or satisfaction of any
such litigation and claims provided such costs are not covered
elsewhere in the Accounting Procedure. Where legal services
are rendered in such matters by salaried or regularly retained
lawyers of the Contractor or an Affiliate of the Contractor,
such compensation shall be included instead under paragraph
C.3.1.2 or C.3.1.4(b) above as applicable.

Claims

Expenditures mad

Training Costs

All costs penses incurred by the Contractor in the
training of ‘its Eritrean employees engaged in Petroleum
Operations under the Contract and such other training as
required under Section 3.5 of the Contract.

General and Administrative Costs.

The direct overhead costs described in paragraph C.2.6.1
and the indirect overhead charge described in paragraph
C.2.6.2

Other Expenditures

Other reasonable expenditures not covered or dealt with in
the foregoing provisions of paragraph C.3 herein which are
necessarily incurred by the Contractor for the proper,
economical and efficient conduct of Petroleum Operations.
Credit Under the Contract

The proceeds received from Petroleum Operations under the

Contract, including but not limited to the items listed below
shall be credited to the accounts under the Contract

85
C3.21

C.3.2.2

C.3.2.3

C324

C.3.2.5

C.3.2.6

C3.2.8

The proceeds of any insurance settlement or
claim or judicial awards in connection with
Petroleum Operations under the Contraet- or
any Assets charged to the accounts under the
Contract where such operations or Assets
have been insured and the premiums charged
to the accounts under the Contract

Legal costs charged to the accounts under
paragraph C.3.1.11 and subsequently
recovered by the Contractor.

Revenue received from third parties for the
use of property or Assets, the cost of which
has been charged to the accounts under the
Contract.

eived by the Contractor
from the’, suppliers/manufacturers or their
¢ ion'W fective Material,

Rentals, refunds or other credits received by
the Contractor which apply to any charge

“which has been made to the accounts under

the Contract, but excluding any award granted
to the Contractor under arbitration or sole
expert proceedings referred to in paragraph
C.4.2.2(g).

Materials costs originally charged to Petroleum
Operations Costs and subsequently exported
from the Territory of Eritrea for use by the
Contractor or its Affiliates in operations
outside Eritrea

Proceeds from the sale or exchange by the
Contractor of plants or facilities which have
been charged to the accounts under the
Contract for the relevant Field

Proceeds from the sale or exchange by the
Contractor of any Petroleum rights being an
interest in the Contract Area and not
constituting an assignment under Section 3.1 3
of the Contract

86
C.3.3

PARAGRAPH C. 4{ PI

C.4.1

C.4.2

C421

C3729 Proceeds from the sale of any Petroleum
information which relates to the Contract Area
provided that the acquisition costs of such
information have been charged to the accounts
under the Contract

C.3.2.10 Proceeds derived from the sale or. license of
any intellectual property, the development
costs of which were incurred pursuant to the
Contract.

(enjoy) Proceeds derived from the sale, exchange,
lease, hire, transfer or disposal in any manner
whatsoever of any other item, the costs of
which have been charged to Petroleum
Operations.

no duplica
Contract.

OLEUM OPERATIONS EXPENDITURES

Definition for the Purpose of Determining Compliance
with the Minimum Exploration Expenditures Obligation

In determining the Contractor's compliance with the minimum
Exploration Expenditures obligations undertaken pursuant to
the Contract, Petroleum Operations Costs shall consist only
of all Exploration Expenditures incurred in the performance
of Exploration Operations in accordance with approved
work programs in the contract year in question; provided,
however, that expenditures incurred in training Eritrean
nationals pursuant to Section 3.5 of the Contract and the
value of stock listed in inventory shall be excluded from
Petroleum Operations Costs for the purpose of this paragraph
C.4.1.

Definition for the Purpose of Section VIL
For each Field and for each Calendar Year, including any

Calendar Year prior to the Calendar Year in which Initial
Commercial Production first occurs, Petroleum Operations

87
C.4.2.2

Costs, for the purposes of Section VII of the Contract shall
consist of:

(a) all Petroleum Operations Costs made in that
Calendar Year in respect of the Field in
question, plus

(b) the Contractor's share of all Exploration
Expenditure, wherever incurred in the
Contract Area, up to the date on which the
Minister approves the work program and
work program budget for the Field concerned
submitted pursuant to Section 5.4 of the
Contract, provided that such Exploration
Expenditure has not been included, for
purposes of Section VI, in the Petroleum
§.made in respect of another

ts: and“ expenses” shall not be included in
e-purposes of Section VII

The following
Petroleum
of the Gon

(a) _ the signature-bonus,

(b) any, aymients made to the Government for failure to
{ fulfill” the minimum expenditure obligations _ in

“aécordance with Section V of the Contract;

(c) costs incurred before the Effective Date;

(d) interest and any other financing charges incurred on
loans raised to finance Petroleum Operations;

(e) costs of marketing or transportation of Petroleum
beyond the F.O.B. point of exportation or the point
of entry into a system for domestic consumption,

(f) the cost of any letter of guarantee of the Contract
and any other amounts spent on indemnities with
regard to nonfulfillment of contractual obligations;

(g) attorney's fees and other costs of proceedings in
connection with arbitration under Section 16.1.2 of
the Contract or expert determination as provided in
the Contract or this Accounting Procedure; and

(h) fines and penalties imposed under the laws of Eritrea

88
C.4.2.3

All credits under the Contract received in accordance with
paragraph C.3.2 of this Accounting Procedure shall be
credited to the accounts for the purposes.of Section VII of
the Contract. —

PARAGRAPH C.5: RECORDS AND VALUATION OF ASSETS

C.5.1

C.5.2

C53

Records

‘The Contractor shall maintain detailed records of property in

use for Petroleum Operations under the Contract in
accordance with normal practice in “exploration and
production activities in the international petroleum industry.

Inventories during Initial:

hall prepare an annual schedule
{to be included as’ p ft, Of the Statement required under
paragraph C.1 i Accounting Procedure) of all property
in use for Pet Operations and its value as shown in the
Contractor's, reéords.

Inventories in Subsequent Operations

Subsequent to the date of approval of the first work program
and work program budget submitted pursuant to Section
5.1.7 of the Contract, inventories of property in use in
Petroleum Operations under the Contract shall be taken at
reasonable intervals but at least once a year with respect to
movable Assets and once every three (3) years with respect
to immovable Assets. The Contractor shall give the Minister
at least thirty (30) Days written notice of its intention to take
such inventory and the Minister shall have the right to be
represented when such inventory is taken. The Contractor
shall clearly state the principles upon which valuation of the
inventory has been based. The Contractor shall make every
effort to provide to the Minister a full report on such
inventory within thirty (30) Days of the taking of the
inventory. When an assignment of rights under the Contract
takes place the Contractor may, at the request of the
assignee, take a special inventory provided that the costs of
such inventory are borne by the assignee
PARAGRAPH C.6: PRODUCTION STATEMENT
C.6.1 Production Information

Without prejudice to the Petroleum Regulations or the
Contract, from the date of Initial Regular Production from
the Contract Area, the Contractor shall submit a monthly
Production Statement to the Government showing the
following information separately for each producing Field and
in aggregate for the Contract Area: :

C.6.1.1 The quantity of Crude Oil produced and saved;

C.6.1.2 The quality characteristics of such Crude Oil

C6.1.3
C.6.1.4

juantities of Crude Oil and Natural Gas
‘for the purposes of carrying on drilling
rid production operations and pumping - to
field storage;

C.6.1.5

C.6.1.6 The quantities of Crude Oil and Natural Gas
unavoidably lost;

C.6.1.7 The quantities of Natural Gas flared and
vented;

C.6.1.8 The ‘size of Petroleum stocks held at the

beginning of the Calendar Month in question,

C.6.1.9 The size of Petroleum stocks held at the end
of the Calendar Month in question; and

C.6.1.10 The quantities of Natural Gas reinjected into
the Petroleum reservoir :

All quantities shown in this statement shall be expressed in

both volumetric terms (barrels of oil and cubic meters of gas)
and in weight (metric tons).

90
C.6.2

Submission of Production Statement

The Production’ Statement for each Calendar Month shall be
submitted to the Government no later than ten (10) Days
after the end of such Calendar Month

PARAGRAPH C.7: VALUE OF PRODUCTION AND PRICING

C7.

STATEMENT
Value of Production and Pricing Statement Information

The Contractor shall for the purposes of Section XII of the
Contract, prepare a statement providing calculations of the
value of Crude Oil produced and saved during each Calendar
Quarter.

This Statement shal]

Crude, Oil to third parties made during the
dat Quarter in question as defined in
1701) of the Petroleum

The quantities, prices and receipts realized
therefor by the Contractor as a result of sales
of Crude Oil made during the Calendar
Quarter in question, other than to third parties.

C73 The value of stocks of Crude Oil at the end of
the Calendar Quarter preceding the Calendar
Quarter in question

C.7.1.4 The value of stocks of Crude Oil at the end of
the Calendar Quarter in question.

C.7.1.5 Information available to the Contractor, insofar
as required for the purposes of Section XII of
the Contract, concerning the prices of
competitive Crude Oils produced by the main
petroleum producing and exporting countries
including contract prices, discounts and
premiums, and prices obtained on the spot
markets.

91
C.7.2

Submission of Value of Production and Pricing Statement

The value of production and pricing statement for each
Calendar Quarter shall be submitted to the Minister no later
than twenty one (21) Days after the end of such Calendar
Quarter.

PARAGRAPH C.8: PROFIT SHARE ACCOUNT STATEMENT

C.8.1

C.8.2

Quarterly Statement

The Contractor shall prepare with respect to each Calendar
Quarter a statement containing the following information for
the purposes of Section VII of the Contract with respect to
each Field:

Petroleum
Income Tax

C.8.1.1

C.8.1.3-+ Cumulative Allowable Petroleum Operations
Expenditures and Income Tax payments for
the Quarter in question (paragraph C.8.1.1
plus paragraph C.8.1.2)

C.8.1.4 Gross Revenues (including credits under the
Contract) carried forward from the previous
Calendar Quarter, if any.

C815 Gross Revenues (including credits under the
Contract) for the Calendar Quarter in
question.

A Quarterly Statement shall be submitted pursuant to Article 17 of
the Petroleum Regulations.

Annual Statement
The Annual Statement furnished pursuant to Section 7.2.2 of

the Contract shall contain the categories of information listed
in paragraph C.8.1 above for the Calendar Year in question

92
C.8.3

C.8.4

C.8.5

and shall set out the position at the beginning and end of the
Calendar Year in question for each Field.

Separation of Expenditures

In both Quarterly and Annual Statements, Exploration,
Development and Operating Expenditures and Income Tax
payments, apportioned and charged to that Field, shall be
separately identified for each Field. The Contractor shall
specify the basis of allocation of shared expenditures or
payments. Exploration Expenditures prior to the date of
approval of the first work program and work program budget
submitted pursuant to Section 5.1.7 of the Contract or not
directly attributable to a specific Field shall be shown
separately.

Basis of Accounting

The Profit Share Accouiit-Statements shall show expenditures
and receipts on a ¢ash*flow basis.

of Petroleum

determination of whether the costs and
xpenses set forth herein are recoverable
Petroleum Operations Costs shall apply for
the purpose of cost recovery under this
Contract, and shall not be interpreted to
preclude the Contractor from deducting said
amounts in computing its taxable income
under the applicable laws of Eritrea.

C.8.5.2 For the purpose of cost recovery under this
Contract, no depreciation shall apply for
recoverable Petroleum Operations Costs, as
such costs are, subject to the maximum
percentage limit specified in Section 7.1 of
this Contract, recoverable either in the
Calendar Year in which these Costs are
incurred or the Calendar Year in which
regular production commences, whichever is
the later. :
PARAGRAPH C. 9: STATEMENT OF EXPENDITURE AND

C.9.1

C.9.2

RECEIPTS
Expenditures and Receipts Statements

The Contractor shall prepare with respect to each Calendar
Quarter a Statement of Expenditure and Receipts under the
Contract. The Statement shall distinguish between
Exploration Expenditures, Development Expenditures and
Operating Expenditures and shall separately identify all
significant items of expenditure within these categories. If the
Minister is not satisfied with the degree of disaggregation
within the categories he shall be entitled to ask for a more
detailed breakdown. The statemfént shall show the following:

C.9.1.3 t forecasted cumulative expenditures for
thie year.

Variations between budget forecast and latest
forecast and explanations of variances.

C91.

Quarterly Statement

The statement of expenditures and receipts of each Calendar
Quarter shall be submitted to the Minister no later than
twenty one (21) Days after the end of such Calendar Quarter.

PARAGRAPH C. 10: FINAL END-OF-YEAR STATEMENT

C.10.1

Final End-of-Year Statement

The Contractor shall prepare a Final End-of-Year Statement
The Statement shall contain aggregated information in the
same format as required in the Production Statement, Value
of Production and Pricing Statement, Profit Share Account
Statement, and Statement of Expenditure and Receipts but
shall be based on actual quantities of Petroleum produced and
expenses incurred. Based upon this statement, any
adjustments that are necessary shall be made to the

94
CALA

C112

transactions concerned under the Contract. The Final
End-of-Year Statement for each Calendar Year shall be
submitted to the Minister within sixty (60) Days of the end of
such Calendar Year.

PARAGRAPH C. 11: BUDGET STATEMENT

Annual Budget Statement

The Contractor shall prepare an annual budget statement.
This statement shall distinguish between budgeted
Exploration Expenditures, Development Expenditures and
Operating Expenditures and shall show the following:

CLI Forecasted expenditures and receipts for the

C.11.1.2

The Budget Statement shall be submitted to the Minister with
respect to each budget year no less than ninety (90) Days
before the start of such budget year provided that in the case
of the year in which the Effective Date falls, the Budget
Statement shall be submitted within ninety (90) Days of the
Effective Date.

[te]
ar
ANNEX D: PARTICIPATION AGREEMENT

THIS PARTICIPATION AGREEMENT, made and entered into on this__day of _

__ 19_, by and among incorporated under the laws of having
established a place of business at

incorporated under the laws of having established a place of business at

incorporated under the laws of

having established a place of business at

mp ed under the laws of having

established a place of business at _

e Contractor ‘hav ntered into a Production Sharing
ct"), to which this Annex is attached;

WHEREAS the Government an
Contract in Eritrea (referred to as the "Cor

WHEREAS the Government has.de idéd'to exercise its option under Section VI of the
Contract and has appointed as the specialized Government entity referred to
in Section 6.1.1 of the Contract (‘hereafter "Appointee"); and

WHEREAS the Parties wish to set forth the terms and conditions under which the
Government has agreed to participate in the Petroleum Operations in respect of

NOW, THEREFORE, the Parties have agreed as follows:

1 INTERPRETATION

1.1 In this Participation Agreement, words in the singular include the plural
and vice versa, and except where the context otherwise requires

11d "AFE" means an authorization for expenditure;
1.1.2 "Government" includes an Appointee (which shall be

considered as one of the entities comprising the Contractor)
as defined in Section VI of the Contract;

96
1.1.10

1111

1.1.12

ets

“Joint Account" means the accounts maintained by the
Operator to record all transactions related to operations in
the Participation Area under this Participation Agreement;

"Joint Property" means immovable and moveable property
acquired and held for use in connection with operations
under this Participation Agreement;

"Non-Operator" means a Party other than the Operator;

"Operating Committee" means the committee established by
Section 4 hereof;

"Operator" means the Party designated to conduct the
Petroleum Operations, pursuant to Section 3 hereof and its
successors, when acting as the Operator and not as the
owner of a Participating Intetest;

“Participation Date" means the effective date of
participation by the Government in accordance with Section
VI of the Contract;

"Participation Work Program" means a program of
Petroleum Operations under this Participation Agreement;

"Parties" means all of the entities constituting the

Contractor collectively, their respective successors and
assignees;

"Year" means Calendar Year.

Words not defined in this Participation Agreement but which are defined
in the Contract have the meanings given to them therein.

Nothing herein shall be construed to abridge or adversely affect any right
of any party under the Contract.
21

3.1

3.2

PARTICIPATING INTERESTS

Pursuant to Section VI of the Contract, each entity previously
constituting the Contractor has assigned proportionately to___a part of
its Participating Interest in_ Field so that the nghts, interest and
obligations of the Contractor in such Field shall be owned and bome as
of the Participation Date in undivided interests as follows:

percent (__%)

percent (__%)

percent (__%)

percent (__%)

OPERATOR AND D

The Comp: ;
removed pursuant .t@’the provisions‘of this Section, or until it ceases to
hold a Participating ‘Interest-hie In the event that an Operator
assigns the whole of i ipating Interest hereunder to one of its
Affiliates, such Affiliate. | become an Operator hereunder in the
former's plac

Upon the ative vote of at least fifty percent (50%) of the
Participating Interests of the Non-Operators, the Operator shall be
removed as Operator in case of any one of the following:

3.2.1 Bankruptcy of the Operator or its parent company,
3.2.2 Assignment for the benefit of Operator's creditors;
3.23 Appointment of a receiver or trustee with respect to the

whole or any part of the property or Assets of the Operator,

3.2.4 Entitlement of any person other than an Affiliate of
Operator to appoint a majority of the members of the board
of directors of the Operator by reason of any 4 act, default or
neglect of the Operator,

3.2.5 Operator's material breach of this Participation Agreement
which remains unremedied for more than sixty (60) Days
after the Operator is notified by Non-Operators of such
breach; or

98
3.3

3.4

3.5

3.6

3.7

3.2.6 Reduction in the Operator's Participating Interest to ten
percent (10%) or less.

An Operator may at any time resign as Operator by giving to the other
Parties notice in writing of such resignation. Such resignation shall be
effective one hundred eighty (180) Days after the date of notice thereof
or on the date on which a successor Operator appointed by the Parties
(other than the Operator) shall be ready and able to assume the
obligations of the Operator in accordance with all the provisions of this
Participation Agreement, whichever shall first occur.

Should an Operator so resign or be removed, a successor Operator shall
immediately be appointed by the Operating Committee. A Party having
been removed as Operator may not vote to succeed itself as Operator.

Such appointment shall be made by a vote in the manner prescribed in
Section 4.6 hereof. For the purpose of this Section 3.4 the Operator

Participation Agreement.

Operator shall riet:in any way affect its
Operator: to this Agreement. On the
I or resignation, the Operator shall deliver to the
id, alk” funds, equipment, materials,
x rd . data, interpretations, information and
rights acquired b: ‘the custody of the Operator for the Joint
Account of the-P: (including available Petroleum not delivered: to
the Parties) aid sljall, with the successor Operator, prepare an inventory
of Joint Property, adjusting the Joint Account accordingly, and shall
cooperate as far as possible in effecting a smooth transfer of operating
responsibilities.. A change in Operator shall not relieve the departing ,
Operator of any of its liabilities and obligations accrued before the date
of changeover.

Removal or resignation
rights or obligation:
effective date afi:
successor Operator
appurtenances, books, :r

Should there be a change in Operator under the provisions of Section 3.5
above, all necessary and reasonable costs of effecting such change, as
determined by the Operating Committee, shall be charged to the Joint
Account.

The Operator shall have control of Petroleum Operations in the
Participation Area subject to the directives of the Operating Committee
and shall have exclusive custody of all materials, equipment and other
property acquired therefor, and shall perform its duties under this
Participation Agreement diligently and in accordance with the approved
Participation Work Programs and budgets and the Contract. The
Operator shall not be liable to any Non-Operator for any acts or
omissions, claim, damages, losses or expenses, in connection with or
arising out of the Participation Agreement or the Contract or Petroleum
Operations save those caused directly by willful misconduct of the
Operator

99
3.8

“3.9

3.10

The Operator Shall:

3.8.1 Consult with Non-Operators and advise-them of all matters
arising from the Petroleum Operations,

3.8.2 Comply with the decisions of the Operating Committee;

3.8.3 Keep the Participating Interests and all property acquired or
used free from liens, except for those authorized by Section
6 hereof; and :

3.8.4 Pay the costs of the Petroleum Operations under this

Participation Agreement promptly and make proper charges
to Non-Operators.

The Operator shall submit a copy of an AFE to the Non-Operators for
prior approval for each budget. jite1 apital expenditure in the
approved Participation Work Pro; ‘and budget that costs more than
two hundred and fifty théwsand.“Dollars 50,000). Where it is
i udget’ item in the approved
“may exceed the budget for
a “percent (10%) thereof or one
@0;000) and shall report promptly such
Operators.

hundred thousand Dollars
excess expenditure to th

The Operator;i anay, Spetid not more than fifty thousand Dollars ($50,000)
on Petroleum’ ‘Operations in the Participation Area not included in an
approved Participation Work Program, provided that such expenditure
shall not be for items previously rejected by the Operating Committee.
The Operator shall report promptly that expenditure to the Non-
Operators and, if it is approved in accordance with Section 4.6 hereof,
the Operator may make further expenditure thereon or on other items
not exceeding fifty thousand Dollars ($50,000) in that Year.

The limits in this Section 3.9 may be changed from time to time by an
unanimous decision of the Operating Committee.

In case of emergency, the Operator may make such immediate
expenditure and take such immediate action as it may deem necessary for
the protection of life or property or the prevention of pollution and such
emergency expenditure shall be reported promptly to the Parties by the
Operator.

A Non-Operator may inspect the Participation Area, the Petroleum

Operations, and the books, records and other information of the
Operator pertaining thereto.

100
The Operator shall supply to a Non-Operator by telephone, telefax,
telegraph, or telex, daily on drilling, production reports and such other
reports in writing normally provided by an Operator to a Non-Operator
in the international petroleum industry, including but not limited to
reports on well tests and core analysis, and copies of drilling logs, well
surveys and velocity surveys. The Operator shall furnish any other
information reasonably requested by a Non-Operator.

The Operator shall obtain and maintain all insurance required by law and
the Contract, and such other insurance as the Operating Committee may
from time to time determine, provided that, in respect of such other
insurance, any Party may elect not to participate provided such Party
gives notice to that effect to the Operator. The cost of insurance in
which all the Parties are participating shall be for the Joint Account and
the cost of insurance in which less than all the Parties are participating
shall be charged to such Parties individually. The Operator shall, in
respect of any insurance:

3.11.1

3.11.2

rt pating Interests, to be named as co-
relevant policies with waivers of subrogation
in

3.11.3 duly-file all claims and take all necessary and proper steps to
collect any proceeds and, if all the Parties are participating
therein, credit them to the Joint Account or, if less than all
the Parties are participating therein, credit them to the
participating Parties.

Subject as stipulated above, any of the Parties may obtain such insurance
as it deems advisable for its. own account at its own expense providing
such insurance is acceptable under the applicable law. All policies shall
provide for a waiver of subrogation in favor of the other Parties

If the Operator is unable to obtain such other insurance required by the
Operating Committee, it shall so advise the Parties and thereafter, it shall
be discharged of its obligation to obtain such insurance

The Operator shall guarantee that all Subcontractors performing work in
respect of the Petroleum Operations and the Joint Property obtain and
maintain all insurance required by law and the Contract and such other
insurance as the Operator may require and obtain from their insurers a
waiver of subrogation in favor of the Parties.

1014
4]

Each of the Parties shall, in respect of its Participating Interest share of
any liability to third parties which may arise in connection with the
Petroleum Operations, obtain and maintain insurance or other evidence
of financial responsibility as may from time to time be determined by the
Operating Committee or be required by law and the Contract. Each of
the Parties shall, as and when required by the Operating Committee,
produce to it such evidence as it may reasonably require to establish that
such insurance or other evidence of financial responsibility is being
maintained. All policies shall provide for a waiver of subrogation in
favor of the other Parties.

Without prejudice to the provisions of Section 4.2.5 hereof the
Operator shall handle all claims and litigation arising out of the
Petroleum Operations other than claims and litigation which may arise
between or among any of the Parties and may settle any such claims or
litigation which involve an amount not exceeding the equivalent of one
hundred thousand Dollars ($100,000}"\per occurrence without the
approval of the Operating Committe yy claim or litigation involving
an amount in excess of the
($100,000) shall be rep

The Operator shall fulfil ‘the’ porting obligations of the Contractor
arising under fact unless otherwise stipulated in this
Participation Ay Tit ‘and the Contract.

In case of any ‘proposed services and supply contract for the Petroleum
Operations where the cost thereof will or is likely to exceed three
hundred thousand Dollars ($300,000) or such other amount as may from
time to time be determined by the Operating Committee, the Operator
shall use its best endeavors to obtain competitive bids.

OPERATING COMMITTEE AND WORK PROGRAMS

The Parties shall establish an Operating Committee to supervise and
control the Petroleum Operations. The Operating Committee shall meet
in Asmara unless it decides on another location. Without prejudice to
Section 9.5 herein the Operating Committee shall consist of one
representative and one alternate representative appointed by each of thé
Parties provided always that more than one of the Parties may appoint
the same representative who shall represent each of them separately

Each Party shall, as soon as possible after the effective date of this
Participation Agreement, give notice to all the other Parties of the name
of its representative and of its alternate on the Operating Committee.
Such representative may be replaced, from time to time, by like notice
Representatives may bring to the meetings of the Operating Committee

102
42

43

such advisers as they consider necessary. The representative of a Party
or, in the absence of the representative, his alternate, shall be deemed
authorized to represent and bind such Party with respect to any matter
which is within the powers of the Operating Committee and is properly
brought before the Operating Committee. The representative of the
Party which is the Operator shall be the chairman of the Operating
Committee and shall report the proceedings.

Except as otherwise provided in this Participation Agreement, the
powers and duties of the Operating Committee shall include:

42.1 the consideration and determination of all matters relating to
general policies, procedures and methods of the Operator
hereunder;

422 the approval

approval or disapproval, of
* rk Programs and budgets
prepared and subi to’it pursuant to the provisions of
this Participation-Agréément,

4.23

424

‘illed under this Participation Agreement and any change in
the tise or status of a Well;

4.2.5 the determination of whether the Operator will represent the
Parties regarding any matters or dealings with the
Government or third parties insofar as the same relate to
the Petroleum Operations, provided that there is reserved to
each Party the unfettered right to deal with any
governmental authorities in respect of matters relating to its
own Participating Interest; and

42.6 the consideration and, if so required, the determination of
any other matter relating to the Petroleum Operations which
may be referred to it by the Parties or any of them.

The frequency of meetings of the Operating Committee shall. be
determined by that Committee except that they shall be held not less
frequently than quarterly when major development operations are
contemplated or in progress and not less frequently than semi-annually at
other times. In addition, the Operator or two Non-Operators may call a
special meeting at any time. A single Non-Operator may call one special
meeting of the Operating Committee in any one Year

163
44

45

46

47

48

4.9

A request to call a meeting of the Operating Committee shall state the
purpose of that meeting and, except in an emergency, the Operator or
the other Parties calling a meeting shall give the Parties at least fifteen
(15) Days' written notice with an agenda of the meeting, but where a
meeting is called in an emergency, the Operator shall give as much notice
thereof as possible by telephone, telex or telegraph and except with the
consent of all the Parties, the business of a meeting shall be only that for
which it was called.

The Operator may, instead of calling a meeting, submit matters to
the Parties by written notice including telex, upon which each
Party may vote within the period prescribed in the notice which
shall not be less than three (3) days or more than fifteen (15) days
from the. date notice is received. Failure of a Party to respond
within the above time limits shall be deemed a negative vote. If
the decision called for concems an active operation where a rig is
on location, failure of a Party to respon shall be deemed to be an
affirmative vote. emergency the aforesaid

3 made by the affirmative vote of one
(_%) of the Participating
Interest. A ee tei vote, including by telex and facsimile, is
permitted. The Operator shall notify the other Parties of any decision

taken pursuanit toSection 4.5 hereof.

The decisions of the Operating Committee shall be reduced to writing
and initialed by the Participating Parties prior to the end of the meeting.

The Operator shall cause the initialed minutes of the proceedings to be
circulated to the Parties within twenty (20) Days after the meeting
Comments and edits by the Non-Operators shall be attached and made a
part of the minutes

Except as otherwise provided in Sections 9 and 11 hereof, any matter
involving surrender or the drilling of an Exploration Well shall require
the unanimous consent of all Parties.

The Operator shall, at least four (4) months before the end of each Year,
submit to the Parties for approval a Participation Work “Program and
budget, which shall contain details of the Petroleum Operations to be
carried out in the next Year and allocation of funds therefore including
administrative overheads and third party expenditure

Unless otherwise unanimously agreed, at least sixty (60) Days prior to
the beginning of the Year, the Operator shall call a meeting of the

104
4.10

5.1

5.2

6.1.1

Operating Committee to discuss and approve a Participation Work
Program and budget for the ensuing Year and such Work Program and
budget shall be approved not later than thirty (30) Days prior to the
commencement of such Year and the decision of the Operating
Committee shall bind the Parties. Upon approval of such work program
and budget the Operator is thereby authorized and obliged to proceed
with it in accordance with such approval, consistent with Section 3.9
hereof.

The Operating Committee may decide from time to time to establish
such advisory committees as it deems desirable. The Operating
Committee shall prescribe in writing the organization, duties and modus
operandi of such advisory committee. c

COSTS AND EXPENSES

Except as otherwise specifically
Participation Agreement, all.coé

ided in the Contract and this
iurred by the Operator
ef shall be bome by the
icipating Interests set forth in
articipation Agreement costs

any Party in respect of loans raised to
finance contributions te and expenses hereunder.

All costs and expenses incurred by the Operator in the conduct of
Petroleum Opéfations hereunder shall be determined and settled in
accordance with the provisions of the Contract. The Operator shall keep
its records of costs and expenses in accordance therewith.

BANK ACCOUNTS, PAYMENTS TO THE OPERATOR AND
DEFAULT

Bank Accounts and Payments to the Operator

Each Party shall pay when due, its Participating Interest share of [ J
Field Joint Account costs and expenses, including any cash call amounts
pursuant to the provisions of this Section 6.1, and any interest in the
event of tardy payment accrued in accordance with this Participation
Agreement

Operator shall open one or more bank accounts (hereafter called “the
Joint Bank Account(s)”), separate and distinct from its own bank
accounts as a Party, into which all funds held or received for the
purposes of financing Petroleum Operations shall be deposited and from
which all disbursements shall be made.

105
6.1.6

6.2

6.2.1

6.2.2

Any excess cash in Joint Bank Accounts may be invested in
interest-bearing short-term deposits and the Parties shall own them
in the ratio of their Participating Interests.

The Operator shall maintain adequate records (including a statement of
expenditures) for the Joint Bank Accounts which shall be furnished to
all Parties consistent with the Accounting Procedure.

The Operator may, upon fifteen (15) Days’ advance written notice to the
Parties, request all Parties to advance their shares of the estimated
expenditure for the following month, stipulating the due date of payment
and the currencies required, provided, however, that such due date of
payment shall be the same for all Parties. The Operator may, at any
time upon fifteen (15) Days' written notice to the Parties, request
additional cash calls to cover unforeseen expenditures.

With the objective of preventing excess funds from accumulating in the
Joint Bank Accounts, the Operator. ‘whenever appropriate, adjust

jount which exceeds its share
he next succeeding cash call,

after such determination, shall b céd accordingly.

Default of Payment:

pay when due its Participating Interest share
of Joint Accotint expenses, including cash advances and interest,
accrued pursuant to this Agreement (hereafter a “Defaulting Party”)
shall be in default under this Agreement. Operator, or any other Party
in the case of the default of Operator, shall promptly give written
notice of such default to such Party and each of the non-defaulting
Parties. The amount not paid by the Defaulting Party shall bear
interest from the date due until paid in full. Interest will be calculated
using the agreed interest rate pursuant to the Contract

Provided that where the Government is a defaulting Party, all of its
rights under the Contract and relevant Proclamations and all
regulations shall remain intact

After any default has continued for ten (10) business Days from the
date of written notice of default under Section 6.2.1 -hereof, and. for
as long thereafter as the Defaulting Party remains in default on any
payment due under this Agreement, the Defaulting Party shall not be
entitled to attend Operating Committee meetings or to vote on any
matter coming before the Operating committee during the period
such default continues. Unless agreed otherwise by the non-
defaulting Parties, the voting interest of each non-defaulting Party

106
6.2.3

shall be in the proportion which its Participating Interest bears to the
total of the Participating Interest of all the non-defaulting Parties.
Any matters requiring unanimous vote of the Parties shall be deemed
to exclude the Defaulting Party. After the said ten (10) business Days
and while the Defaulting Party remains in default as aforesaid, the
Defaulting Party shall not have access to any data or information
relating to joint operations, and non-defaulting Parties shall be
entitled to trade data without such Defaulting Party’s consent and
the Defaulting Party shall have no right to any data received on such
trade unless and until its default is remedied in full Notwithstanding
the foregoing, the Defaulting Party shall be deemed to have
approved, and shall join with the non-defaulting Parties in taking any
action to maintain and preserve the Contract

a) Operator shall, either at the time of giving notice of default as
provided in Section 6.2.1 or by. separate notice, notify each
non-defaulting Party of the of money it is to pay as its
portion (such portion,.being ‘the ratio that each non-
defaulting Party’s.. Pa t to the
Participating Int i 1: ‘ing Parties) of such
amount in :defauft. Each non-defaulting Party shall, if such

perator, within ten (10) business

ch notice, its share of the amount

Party failed to pay. If any non-defaulting

its share of the amount in default as

aforesaid, non-defaulting Party shall thereupon bein
default arid ‘shall be a Defaulting Party subject to the
provisidiis of this Section. The non-defaulting Parties which
pay the amount owed by any Defaulting Party shall be entitled
to receive their respective share of the principal and interest

payable by such Defaulting Party pursuant to Section 6.2.1

hereof.

Ss

Party fails

b) The total of all amounts paid by the non-defaulting Parties for
the Defaulting Party, together with interest accrued on such
amounts, shall constitute a debt due and owing by the
defaulting Party to the non-defaulting Parties in proportion to
such amounts paid. In addition, the non-defaulting Parties
may, in the manner contemplated by this Section, satisfy such
debt (together with interest) and may accrue an amount equal .
to the Defaulting Party’s Participating Interest share of the
estimated cost to abandon any Joint Property.

c) A Defaulting Party may remedy its default by paying to the
Operator the total amount due, together with interest
calculated as provided in Section 6.2.1, at any time prior to
transfer of its interest pursuant to Section 9 and upon reccipt
of such payment Operator shall remit to each non-defaulting
Party its proportionate share of such amount

107
ay

72

eS

74

8.1

8.2

8.3

d) The rights granted to each non-defaulting Party pursuant to
this Section shall be in addition to, and not in substitution for,
any other rights. or remedies which each _non-defaulting
Party may have at law or equity or pursuant to the other
provisions of this Agreement.

MATERIAL AND EQUIPMENT

Subject to the provisions of Section 3. 3 of the Contract all Material and
equipment acquired by the Operator for Petroleum Operations hereunder
shall be owned by the Parties in undivided shares in the proportion of
their respective Participating Interests.

Except as may be otherwise approved by the Operating Committee, the
Operator shall purchase for the Joint unt of the Parties only such
Material and equipment as is reaso' equired in the conduct of
Petroleum Operations provided’ for-iti approved Participation Work
Programs or revisions there inidt Stockpile Material
or equipment for fut
Committee.

Jointly acquired Matérial.or equiprnent declared by the Operator to be
surplus shall be disp: -of,in such manner as the Operating Committee
may direct; or, if value thereof does not exceed fifty thousand
Dollars ($50,600), the“Operator shall dispose of same in such manner as
the Operator ‘shall deem appropriate and account for the proceeds in
accordance with the Accounting Procedure of the Contract.

Subject to the provisions of Section 3.3 of the Contract, upon
termination of this Participation Agreement, the Operator shall salvage
for the Joint Account all jointly owned Material and equipment which
can reasonably be salvaged, to be disposed of as provided in Section 7.3
hereof.

RELATIONSHIP OF THE PARTIES AND TAX PROVISIONS

The Parties declare that it is not their intention by entering into the
Participation Agreement to create or be considered as a partnership or
any other similar entity.

In accordance with the Contract each Party shall be responsible for and
shall pay to the Eritrean tax authorities its own taxes, if any, arising out
of operations hereunder.

It is recognized that a Party hereunder may be subject to the laws of its
place of incorporation in addition to the laws of Eritrea

108
9.1

SURRENDERS AND TRANSFERS

Any Party desiring that all of the Participation Area be surrendered
voluntarily shall notify the other Parties in writing accordingly, specifying
its reasons therefor, and thereafter:

9.1.1

Each Party shall within thirty (30) Days after receipt of said
notice inform the other Parties in like manner whether it
concurs in or opposes the proposed surrender; *

If all the Parties concur in the proposed surrender, the
Participation Area shall be surrendered as soon as possible
under the Contract;

If one or more of the Parties shall oppose the proposed
surrender, each Party, desiring, to surrender shall, upon

of all liens, charges
Fright to compensation, all of

t ‘stich transfer, each in the proportion that
“Interest hereunder bears to the sum of the

ark ig
Gtherwisé agreed by the opposing Parties. The transferring
Party or Parties shall bear:

(i) its or their Participating Interest share of costs,
expenses and liabilities incurred hereunder which
are attributable to the Participation Area for the
period prior to the effective date of such transfer
of interest;

(ii) its or their Participating Interest share of all costs
and expenses incurred by the Operator after such
date under any contracts entered into by the
Operator in execution of a Participation Work
Program previously approved by the Operating

Committee;
(iii) its or their Participating Interest share of the
estimated — removal, abandonment and

demobilization costs, if any, associated with all
Participating Work Programs _ previously
approved by the Operating Committee;

109
9.2

9.3

(iv) its or their Participating Interest share of any
accrued obligations under the Contract which are
not included in (i) or (ii) or (iii) above, but shall
thereafter have no further rights or other
obligations in connection therewith, and

(v) all fines and penalties which may be imposed by
the governmental authorities and all costs and
expenses incurred by the other Parties in
connection with such surrender.

9.1.4 A transfer under Section 9.1.3 above shall be effective as
among the Parties thirty (30) Days after the opposing
Parties’ receipt of the transferring Party's first mentioned
notice proposing surrender. Thereafter until such transfer
has received whatever approvals may be necessary under
the provisions of the Corjtract or applicable law, each
transferring Party shall hald at-Most legal, but not equitable,
title to the inter’ red for, the. benefit of the
‘ties involved in a transfer

No transfer of any"interest under this Participation Agreement and the
Contract shall-bé made by any Party otherwise than in respect of its
undivided interest in all or part of its Participating Interest in this
Participation Agreement and the Contract, and in accordance with the
following provisions of this Section 9

If any Party shall receive a bona fide offer for the purchase of all or a
portion of its Participating Interest in this Participation Agreement, the
Contract and the Participation Area, which such offer Party is willing to
accept, the offeree Party shall give notice thereof in writing to the other
Parties.

9.3.1 Such notice shall set forth the identity of the offeror, the
terms and conditions (including monetary and other
consideration) offered in good faith, and all other relevant
particulars

9.3.2 For the period of thirty (30) Days following the receipt of
such notice, the other Parties shall have an option to
purchase the entire interest proposed to be sold on the same
terms offered by the offeror, as set forth in the respective
offer.

116
94

9.5

9.6

9.3.3 If more than one of the Parties should exercise its right to
purchase said interest, each shall have the right to acquire
such interest in the proportion that the Participating Interest
hereunder of such Party bears to the sum of the
Participating Interests of all the Parties exercising such right,
except as they may otherwise agree.

9.3.4 If within such a period of thirty (30) Days, none of the
other Parties shall exercise its rights to purchase said interest
or if none of the other Parties responds to such notice, the
sale to said offeror may be made under the terms and
conditions set forth in the notice given; provided that the
sales shall be consummated and transfer made in accordance
with the Contract and applicable law within six (6) months
from the date of such notice.

3, an offer to purchase shall

Citys) For purposes of this Section. 9,3
a-Party's offer to sell

also include an accey

from“an Appointee to another
a transfer of a Participating Interest
effected as a result of erp f, corisolidation, reorganization or sale of
capital stock of the p énit company of a Party.

Every transfer!of a Pafticipating Interest in the Participation Area shall be
made expressly’stibject to this Participation Agreement and the Contract
and shall include a corresponding interest in jointly acquired equipment
and facilities. No transfer of an interest hereunder shall be effective
unless made by an instrument in writing duly executed by the Parties
hereto in accordance with applicable law, and until the same has received
all consents required under this Participation Agreement and the
Contract. A transfer shall provide that the transferor remains liable for
obligations incurred before the date of transfer and such obligations shall
in addition become the obligations of the transferee. Where transferor
disposes of less than its entire Participating Interest and after the transfer
either the transferee or the transferor owns a Participating Interest of less
than ten percent (10%), they shall be required to jointly nominate a single
representative on the Operating Committee, however, such
representative shall be free to vote separately the Participating Interests
of the Parties it represents.

If a transferee other than an Affiliate of an Appointee is not of sufficient
financial standing to meet its Participating Interest share of its obligations
under the Contract and this Participation Agreement no Party hereto is
required to consent to any transfer.

dif
9.7

10

10.1

10.2

10.3

In this Section, transfer means an, assignment, sale or other disposal of
the interest of a Party

DISPOSAL OF PRODUCTION

Each Party shall separately own, take in kind and dispose of its
Participating Interest share of that portion of the Petroleum produced
and saved from the Participation Area which is available to the Parties
under the terms of the Contract

Contractor's entitlement to Petroleum shall be shared among the Parties
in proportion to their actual respective contributions to costs incurred
under the Contract and not yet recovered until such time as the Party or
Parties which have contributed to Exploration Costs have recovered
such Exploration Costs provided that Operating Costs and such
Exploration Costs, in that order, shall ké:deemed recovered prior to any
other costs from the share o! mv accruing to such Party or
Parties. , .

lowing the Signing of this Participation
lance with the provisions of
the Contract and ‘in light  the“gathering and transportation
facilities available under, the ‘adopted development plan, establish
a set of rules governing the scheduling, lifting and other necessary
provisions for'thé. offtake of Crude Oil by the Parties, consistent
with generally ‘aécepted international petroleum industry practice,
which shall provide, among other things, such detailed terms and
procedures as required for:

Within six (6) months.
Agreement, the:

10.3.1 Short-term production forecasts;

10.3.2 Nomination and calculation of entitlements,
10.3.3 Scheduling of deliveries;

10.3.4 Lifting tolerances;

10.3.5 Underlift, overlift and make-up provisions;
10.3.6 Passage of title and risk; and

10.3.7 Other related matters

Whatever is mutually agreed to by the Parties shall be deemed to form
part of this Participation Agreement

112
10.4

il

11.2

11.4

The above terms and procedures shall apply separately to each grade of
Crude Oil that is segregated and separately stored for offtake

In the event of production of Associated Natural Gas or of any
Discovery of Natural Gas, the Parties shall agree upon appropriate
procedures for disposal of any Natural Gas available under this
Participation Agreement and the Contract

SOLE RISK OPERATIONS

Any Party may undertake Petroleum Operations at its sole risk in the
Participation Area, in accordance with the provisions of this Section.
Such sole risk Petroleum Operations, which include not only the drilling

and the construction phase of the project but also the operations of sole
risk facilities, are hereinafter referred to as a "Sole Risk Project"

proposed:

11.2.1

11.2.2

purpose ‘Of which is not to increase or accelerate production
of Pétroleum from the Participation Area.

The conduct of a project in the Participation Area may not be the subject
of a sole risk notice under this Section until after it has been proposed in |
complete form to the Operating Committee for consideration pursuant to
Section 4 hereof and has not been approved within the period therein
provided.

In the event that such project fails to obtain the requisite approval of the
Operating Committee, any party may serve notice on the other Parties of its
intention to carry out that project at its sole risk. The other Parties may give
counter notice within sixty (60) Days after receipt of that notice that they
wish to participate in the project.’ The period set forth in this Section 11.3
shall be extended for any period of time unanimously agreed to by the
Parties as necessary or desirable for acquiring or developing additional
information on the Sole Risk Project.

If all the Parties elect to participate in the project identified in proposing
Party's notice within the period provided in Section 11.3, such project shall
be deemed approved by the Operating Committee pursuant to the provisions
of Section 4.9 of this Participation Agreement

eS
11.6

11.9

In the event that less than all the Parties elect to participate in the project, the
Party or Parties which elected to participate (hereinafter referred to as "Sole
Risk Parties") shall be entitled to have the Sole Risk Project carried out
subject to the provisions of Sections 11.7 to 11.13, if applicable to such type
of Sole Risk Project.

The interest of the Sole Risk Parties.in a Sole Risk Project shall be in
proportion to their Participating Interest in this Participation Agreement, or
in such other proportion as the Sole Risk Parties may agree upon. Any Sole
Risk Project shall be carried out at the sole risk, costs and expense of the
Sole Risk Parties. :

No Sole Risk Project may be commenced:
(a) after one hundred and eighty (180) Days following the expiry of the

notice period prescribed in Section 11.3 in case of a project under
Section 11.2.1; or

(b) after three hundred and. y-five (365) Days following the expiry of
the notice presi Secti é of project under Section

nee

The Operator cafrying out the isk"Project shall complete the Sole Risk
Project with due diligence, ianless the Operating Committee has determined
that the Sole Risk P. pardizes the economic interest of the Parties
who are not Sole Risk: Parties, or unreasonably interferes with Petroleum
Operations cafrie it under the Contract and adopted by the Operating
Committee pursuant to Section 4 of this Participation Agreement, in which
event the Sole Risk Project shall not be carried out.

The Sole Risk Parties may use for the Sole Risk Project any production,
handling, processing or transportation facilities which are Joint Property,
provided the terms and conditions of such use are unanimously agreed upon
among the Parties.

In connection with any Sole Risk Project:

(a) the Sole Risk Project shall be carried out under the overall
supervision and control of the Sole Risk Parties in lieu of the
Operating Committee;

(b) the computation of costs and expenses of the Sole Risk Project
incurred by the Sole Risk Parties shall be made in accordance with
the principles set out hereinafter ;

(c) the Operator carrying out the Sole Risk Project shal] maintain

separate books, records and accounts (including bank accounts) for
the Sole Risk Project which shall be subject to the right of

114
11.10

11.11

11.12

examination and audit by the Sole Risk Parties in the manner
provided in the Accounting Procedure,

(d) the costs and expenses of the Sole Risk Project incurred by the Sole
Risk Parties shall not be reflected in the statements and billings
rendered by the Operator for Petroleum Operations under the
Participation Agreement; and

(e) if the Operator is carrying out a Sole Risk Project on behalf of the
Sole Risk Parties, the Operator shall be entitled to request the Sole
Risk Parties to advance their share of the estimated expenditure and
shall not use Joint Account funds or be required to use its own funds
for the purpose of paying the costs and expenses of the Sole Risk
Project; furthermore the Operator shall not be obliged to commence,
or having commenced, to continue the Sole Risk Project unless and
until the relevant advances have been received from the Sole Risk
Parties. Q

\ iF ly caused to or incurred by them as a
result of anything done.o: “to be done in the course of carrying out

Subject to Wisions under Section 11.12.2 below, the Sole Risk
Project, including’ data and information, shall be wholly owned by the Sole
Risk Parties in accordance with the provisions of the Contract, but the Sole
Risk Parties shall keep the other Parties fully and continuously informed
about the Sole Risk Project in accordance with the relevant provisions of this
Participation Agreement

In the event that any Exploration Well drilled as a Sole Risk Project is
completed as a producer:

11.121 The Contractor's share of production from such oil Well shall
be owned solely by the Sole Risk Parties for so long as the
Parties who are not Sole Risk Parties have not made their
election under Section 11.12.2

11.12.2 The Parties who are not Sole Risk Parties, by giving thirty
(30) Day’s prior notice to the Sole Risk Parties, may become
participants in such Well at any time after the Sole Risk Parties
have recovered from the Contractor's share of Crude Oil
produced from that Well the following sums of money six
hundred percent (600%) of their sole risk costs plus one
hundred percent (100%) of the costs of operating such Well

115
11.13

12

12.1

The value of the production to which a Sole Risk Party is entitled shall be
determined in accordance with Section XII of the Contract

From and after the election of the other Parties to become participants in
such Well, the Sole Risk Well and all relevant facilities, equipment and other
property appurtenant thereto shall be owned jointly by the Parties and each
of the Parties shall be entitled to receive its Participating Interest share of the
Petroleum production from such Well

In case of a Sole Risk Project under Section 11.2.2 hereof the relevant
facilities shall be owned by the Sole Risk Parties at all times during the
period of validity of this Participation Agreement. The Sole Risk Parties
shall not be entitled to receive any Crude Oil by reason of such Sole Risk
Project.

CONFIDENTIALITY

2EeZ the nt and other public authorities to the extent
diecessar¥ for the purpose of any applicable law;

12.1.3 a stock exchange to which a Party is obliged to make
disclosure;
12.1.4 contractors, consultants, lawyers or arbitrators of a Party,

where disclosure is essential;

12.1.5 a bona fide prospective purchaser of an interest of a Party in
the Contract;

12.1.6 a lender, where disclosure is essential; or
12.1.7 a person to whom disclosure has been agreed upon by the
Parties

All Persons referred to in Section 12.1.1 and Sections 12.1 4 through 12.1.7
above shall undertake written confidentiality obligations and shall have no
further right of disclosure

A Party making disclosure to a Person described in Sections 12.1.5 and
12.1.6 shall give five (5) Days' prior written notice thereof to the other
Parties.

116
12.3

12.4

13

13.1

13.2

13.3

14

14.1

1S

15.1

The Parties shall consult with each other prior to the release of any public
statement or press release, and, except to the extent required by law, rule or
regulation of any governmental authority or stock exchange, no Party shall
make any public statement or press release without the approval of all the
other Parties, which approval shall not be unreasonably withheld. The
Operator shall utilize its best efforts to co-ordinate all such public statements
to the end that all Parties may effect simultaneous press releases.

The obligations of the Parties under this Section 12 are continuing
obligations and any Party ceasing to be a Party to this Agreement shall
remain bound by this Section until this Agreement is no longer in force
between any remaining Parties and the Contract has expired.

LIABILITY AND MUTUAL UNDERTAKING

Each of the Parties shall abide by all thé provisions of the Petroleum
ation, Petra Regulations and the

cordance with their respective
Each Party shall in no event be liable

GOVERNING LAW

This Participation Agreement shall be governed by and be construed in
accordance with the laws of Eritrea.

ARBITRATION

Whenever the Government or its Appointee is a Party to a dispute under this
Participation Agreement, such dispute shall be referred to arbitration in
accordance with Section 16.2 of the Contract. In such event the nights and
obligations of the Contractor under said Section 16.2 shall devolve upon the
Parties to the dispute which are not the Government

117
16

16.1

17

17.1

17.2

eS

FORCE MAJEURE

The provisions of Section 16.3 of the Contract relating to Forcé Majeure
shall be effective for this Participation Agreement, mutatis mutandis

NOTICES

All notices and other communications provided for in this Participation
Agreement shall be in writing and shall be delivered by hand or sent by
registered airmail, as appropriate, return receipt requested, or by telegram, or
facsimile (with confirmation by mail) to the Parties at the following
addresses:

To.

Facsimile
Attention

To...

Facsimile:
Attention:

To.

Facsimile
Attention:

A notice shall be effective on receipt. Notices given by registered airmail
shall be deemed received on the date shown on the return receipt.
Notices given by telegram, facsimile with a call-back record shall be
presumed received on the working Day at the place of receipt next
following the time of transmissions. Such notices given by telegram or
facsimile shall be promptly confirmed by letter signed by the Party giving
the notice

Any Party may at any time and from time to time change its authorized

representative or its address herein on giving the other Parties ten (10)
Days notice in writing to such effect.

118
18

18.1

18.2

19

19.1

19.2

19.3

19.4

FINAL PROVISIONS

TERM

This Participation Agreement shall come into force on the Participation
Date and shall remain in force until:

18.1.1 it is terminated by the written consent of all the Parties;
18.1.2 all the Participating Interests are vest in one Party; or
18.1.3 the expiration or termination of the Contract.

Before this Participation Agreement is terminated, there shall be a final
accounting and settlement of the Joint Account.

ent for convenience
erpretation hereof.

Headings are inserted i

not be amended, modified or

This Participation: ‘Agreemen a
nt in writing signed by the Parties.

supplemented except by

Subject to the ons ‘hereof, this Participation Agreement shall inure
to the benefit Fo and'bé binding upon the successors and assignees of the
Parties hereto and each of them respectively.

In the event where a provision in this Agreement should be considered as
unlawful or unenforceable, the validity of the rest of this Agreement shall
not thereby be affected. The provision found not to conform to the law
shall be modified, whenever possible, so that the purpose it has been
stipulated for can be attained.

IN WITNESS WHEREOF, the Parties hereto have signed this Participation Agreement
on the Day and Year first above written.

WITNESS? 0s cesses cece eeeeeeeeeeeeee .

WITNESS:

119
ANNEX E: LETTER OF GUARANTY FOR THE__ EXPLORATION PERIOD

LETTER OF GUARANTY NO.......

To the Minister of Energy and Mines, Asmara.

Gentlemen:

We, the Bank (hereinafter referred to e. “Bank”), hereby constitute
ourselves as joint and several guarantors, ompany (hereinafter referred
to as Contractor), in favor of the. Mini .Mines and Water
Resources of the State of Ent \Striara (hereinafter: referred to as “the
Minister”) for a sum not e ing a maximum geregate amount of

Dollars ($___) in ord. compliance by Contractor of

as “the Contract”).

The obligation which ihe Bank assumes under the present guaranty is
limited to paying the Minister the amount demanded in its payment request,
provided it does not exceed the amount of the guaranty in effect on the Day the
payment request is made. The amount of the guaranty in effect shall be
understood as that amount remaining after deducting from the original amount
the sum total of the reduction authorizations issued by the Minister and received
by the Bank pursuant to the present guaranty.

1 This is a joint and several, irrevocable, unconditional and automatically
collectible guaranty, payable during the period it is in effect, upon
presentation of a letter addressed by the Minister to the ‘Bank
requesting payment of a sum no greater than the amount of the guaranty
then in effect, declaring that the Contractor has not complied with the
obligation of the aforementioned minimum work program under the
Contract. The said letter shall be supported by a certified: copy of the
letter sent by the Minister to the Contractor, giving notice of the
Minister's intention to call on the guaranty. The said letter from the
Minister to the Contractor must be dated and have been delivered to
the Contractor not less than thirty (30) Calendar Days before the date
on which the Minister submits its claim to the ___ Bank for payment
under this guaranty. No other justification shall be required

120
2.

When appropriate the Minister may direct the ____ Bank to reduce the
amount of the guaranty pursuant to the relevant term of the Contract
Upon the Bank’s receipt of the Minster’s notice to reduce the
guaranty, the Bank shall immediately proceed to deem the
amount of the guaranty reduced by the corresponding sum, and shall
report such event in writing to the Minister and the Contractor. It shall
not be necessary to issue a new guaranty document for the reduced
amount but the original shall be taken as valid only for such amount.

The present guaranty shall expire not later than ....months from the date
hereof, that is on the unless before that date the -__ Bank has
received a letter form the Minister releasing the ____—_—«Baank and the
Contractor from any responsibility under the present guaranty, in which
case the present guaranty shall be canceled as of the date of the
aforementioned letter from the Minister.

From the expiry or cancellation date no ¢laim whatsoever may be made
regarding the present guaranty and _Bank. and the Contractor
shall be released from any resji ility or obligation regarding the
present guaranty. :

Sincerely,

Bank

1214
